19-10412-jlg       Doc 486       Filed 04/30/19        Entered 04/30/19 15:21:50               Main Document
                                                     Pg 1 of 27
In re: Ditech Holding Corporation, et al.                                           Case No. 19-10412 (JLG)
Debtors                                                      Reporting Period: March 1, 2019 to March 31, 2019
                                                                                Federal Tax I.D. #13-39050486


                GLOBAL NOTES AND STATEMENTS OF LIMITATIONS
    AND DISCLAIMERS REGARDING THE DEBTORS’ MONTHLY OPERATING REPORTS

On February 11, 2019 (the “Commencement Date”), Ditech Holding Corporation and its thirteen
(13) debtor affiliates, as debtors and debtors in possession in the above-captioned chapter 11 cases
(collectively, the “Debtors”,1 and together with the Debtors’ non-debtor affiliates, the
“Company”), filed voluntary petitions for relief under chapter 11 of title 11 of the United States
Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern District
of New York (the “Bankruptcy Court”). The Debtors’ chapter 11 cases are being jointly
administered for procedural purposes only pursuant to Rule 1015(b) of the Federal Rules of
Bankruptcy Procedure (the “Bankruptcy Rules”) under the caption In re Ditech Holding
Corporation, et al., Case No. 19-10412 (JLG), pursuant to an order entered by the Bankruptcy
Court on February 13, 2019 (ECF No. 50).

On February 27, 2019, the United States Trustee for Region 2 (the “U.S. Trustee”) appointed an
official committee of unsecured creditors pursuant to section 1102(a) of the Bankruptcy Code (the
“Creditors’ Committee”) (ECF No. 127). The Debtors are authorized to continue to operate their
business and manage their properties as debtors in possession pursuant to sections 1107(a) and
1108 of the Bankruptcy Code.

The following notes and statements and limitations should be referred to, and referenced in
connection with, any review of the Monthly Operating Report (“MOR”).

    1. Basis of Presentation. This MOR has been prepared solely for the purpose of complying
       with the monthly reporting requirements applicable in the Debtors’ chapter 11 cases. The
       MOR is in a format acceptable to the U.S. Trustee.

        The MOR should not be relied upon by any persons for information relating to current or
        future financial conditions, events, or performance of any of the Debtors or their affiliates.
        The financial statements represent the financial condition and results of operations of the
        Company, which includes the Debtors and their non-Debtor affiliates. The financial
        statements and supplemental information contained herein are limited in scope and cover
        a limited time period. Moreover, such information is preliminary, unaudited, and subject
        to change. The financial statements have been prepared in accordance with generally
        accepted accounting principles in the United States (“GAAP”) as it applies to debtors in
        possession. The preparation of the financial statements require management to make
        estimates and assumptions that affect the reported amounts of assets and liabilities at the

1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech
    Financial LLC (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree
    Insurance Agency of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC (1008); Green Tree Servicing
    Corp. (3552); Marix Servicing LLC (6101); Mortgage Asset Systems, LLC (8148); REO Management Solutions,
    LLC (7787); Reverse Mortgage Solutions, Inc. (2274); Walter Management Holding Company LLC (9818); and
    Walter Reverse Acquisition LLC (8837). The Debtors’ principal offices are located at 1100 Virginia Drive, Suite
    100, Fort Washington, Pennsylvania 19034.
19-10412-jlg      Doc 486       Filed 04/30/19     Entered 04/30/19 15:21:50       Main Document
                                                 Pg 2 of 27
In re: Ditech Holding Corporation, et al.                                    Case No. 19-10412 (JLG)
Debtors                                               Reporting Period: March 1, 2019 to March 31, 2019
                                                                         Federal Tax I.D. #13-39050486

        date of the financial statements and income and expenses during the reporting period. In
        developing these estimates and assumptions, management used available evidence at the
        time of the financial statements, including the Debtor’ books and records. Because of
        uncertainties associated with estimating the amounts, timing and likelihood of possible
        outcomes, actual results could differ from our estimates and such differences may be
        material.

        The Debtors prepared this MOR relying primarily upon the information set forth in their
        books and records. In preparing this MOR, the Debtors made reasonable efforts to
        supplement the information set forth in its books and records with additional information
        concerning transactions that may not have been identified therein, to the extent necessary.

    2. Reporting Period. Unless otherwise noted herein, the MOR generally reflects the
       Debtors’ books and records and financial activity occurring during the applicable reporting
       period. Except as otherwise noted, no adjustments have been made for activity occurring
       after the close of the reporting period. The reporting period of this MOR is March 1, 2019
       through March 31, 2019.

    3. Consolidated Entity Accounts Payable and Disbursements Systems. In the ordinary
       course of business, the Debtors utilize an integrated, centralized cash management system
       to collect, concentrate, and disburse funds generated by their operations (the “Cash
       Management System”). The Cash Management System is similar to cash management
       systems used by other large mortgage lending and servicing businesses. The Cash
       Management System enables the Debtors to operate each segment of the Company’s
       business efficiently and provides a seamless accounting function across all entities in a
       single location, reducing banking expenses, permitting prompt and accurate liquidity
       tracking, and allowing accurate intercompany allocations and transfers.

    4. Accuracy. The financial information disclosed herein was not prepared in accordance with
       federal or state securities laws or other applicable non-bankruptcy law or in lieu of
       complying with any periodic reporting requirements thereunder. Persons and entities
       trading in or otherwise purchasing, selling, or transferring the claims against or equity
       interests in the Debtors should evaluate this financial information in light of the purposes
       for which it was prepared. The Debtors are not liable for and undertake no responsibility
       to indicate variations from securities laws or for any evaluations of the Debtors based on
       this financial information or any other information.

    5. Debtor-in-Possession Financing. On February 11, 2019, the Debtors filed the Debtors’
       Motion for Interim and Final Orders (A) Authorizing Debtors to Enter into Repurchase
       Agreement Facilities, Servicer Advance Facilities and Related Documents; (B) Authorizing
       Debtors to Sell Mortgage Loans and Servicer Advance Receivables in the Ordinary Course
       of Business; (C) Granting Back-Up Liens and Superpriority Administrative Expense
       Claims; (D) Authorizing Use of Cash Collateral and Granting Adequate Protection; (E)
       Modifying the Automatic Stay; (F) Scheduling a Final Hearing; and (G) Granting Related
       Relief (ECF No. 26) (the “DIP Motion”) to refinance all of their prepetition warehouse
       and advance facilities, which provides the Debtors up to $1.9 billion in liquidity. The final
19-10412-jlg      Doc 486       Filed 04/30/19     Entered 04/30/19 15:21:50       Main Document
                                                 Pg 3 of 27
In re: Ditech Holding Corporation, et al.                                    Case No. 19-10412 (JLG)
Debtors                                               Reporting Period: March 1, 2019 to March 31, 2019
                                                                         Federal Tax I.D. #13-39050486

        order granting the relief requested in the DIP Motion (as it relates to the DIP Financing)
        was entered on April 17, 2019 (ECF No. 422).

    6. Payment of Prepetition Claims Pursuant to Court Orders. At the outset of the Debtors’
       chapter 11 cases, the Bankruptcy Court entered orders (the “First Day Orders”)
       authorizing, but not directing, the Debtors to pay, on an interim basis, certain prepetition
       (a) employee wages, salaries and other compensation and benefits; (b) insurance
       obligations; (c) taxes, fees, and assessments; and (d) obligations related to the use of the
       Debtors’ cash management system, among other things. On March 14, 2019, the
       Bankruptcy Court approved the relief requested in connection with the First Day Orders
       on a final basis. To the extent any payments were made in the reporting period on account
       of such claims or obligations following the commencement of these chapter 11 cases
       pursuant to the authority granted to the Debtors by the Bankruptcy Court under the First
       Day Orders, such payments have been included in the MOR unless otherwise noted.

    7. Reservation of Rights. The Debtors reserve all rights to amend or supplement the MOR
       in all respects, as may be necessary or appropriate. Nothing contained in this MOR shall
       constitute a waiver of any of the Debtors’ rights or an admission with respect to their
       chapter 11 cases.

    8. Specific MOR Disclosures.

            a. Notes to MOR-la: The Bankruptcy Court has authorized the Debtors to pay certain
               prepetition claims in designated categories and subject to certain terms and
               conditions. This relief generally was designed to preserve the value of the Debtors’
               business and assets. The Debtors have paid and continue to pay undisputed
               postpetition obligations in the ordinary course of business. Intercompany
               transactions are excluded from this report.

            b. Notes to MOR-1b: Bank reconciliations for the sixteen (16) operating accounts
               included in “Cash and Cash Equivalents” are attached to this MOR. The Debtors
               affirm that reconciliations for custodial and other bank accounts that are on the
               balance sheet are prepared and maintained by the Debtors on a monthly basis. As
               the Debtors maintain 1,180 custodial accounts, attaching bank reconciliations
               would be administratively burdensome. The Debtors can provide reconciliations
               upon request.

            c. Notes to MOR-1c: All amounts listed are the bank balances as of the date in the
               respective footnote on MOR 1c. The Debtors have, on a timely basis, performed
               bank account reconciliations in the ordinary course of business. Due to the level of
               detailed records, copies of the bank account statements and reconciliations are
               available for inspection only upon written request.

            d. Notes to MOR-1d: This MOR lists the professional fees paid during this reporting
               period to Restructuring Professionals retained by the Debtors in these chapter 11
               cases.
19-10412-jlg      Doc 486       Filed 04/30/19     Entered 04/30/19 15:21:50        Main Document
                                                 Pg 4 of 27
In re: Ditech Holding Corporation, et al.                                     Case No. 19-10412 (JLG)
Debtors                                                Reporting Period: March 1, 2019 to March 31, 2019
                                                                          Federal Tax I.D. #13-39050486



            e. Notes to MOR-2: The financial position and results of operations contained herein
               are not necessarily indicative of results which may be expected for any other period
               or for the full year and as a result, may not reflect the consolidated financial position
               and results of operations of the Debtors in the future.

            f. Notes to MOR-3: This information is based on unaudited information, which may
               not reconcile to the Debtors’ final consolidated financial statements for the
               reporting period.

                 Liabilities subject to compromise represent amounts that may be included in the
                 Debtors’ Schedule of Assets and Liabilities (collectively, the “Schedules”) as filed
                 on March 27, 2019 and correspond to amounts recorded in the Debtors’ books and
                 records thereafter. These amounts have been adjusted to exclude the guarantee
                 obligations in connection with the Debtors’ secured debt as well as other
                 contingent, unliquidated, and/or disputed amounts included in the Schedules.

                 Accounts payable accruals may include invoices that had not been evaluated as
                 liabilities subject to compromise as of month end. In this MOR, these amounts are
                 assumed to be postpetition obligations, pending the Debtors’ normal-course invoice
                 processing assessment.

                 The Debtors have sought to allocate liabilities between the prepetition and
                 postpetition periods based upon the information available at the time of, and
                 research conducted in connection with, the preparation of this MOR. As additional
                 information becomes available and further research is conducted, the Debtors’
                 allocation of liabilities between the prepetition and postpetition periods may
                 change. The liability information, except as otherwise noted, is listed as of the close
                 of business as of the end of the month. Accordingly, the Debtors reserve all rights
                 to amend, supplement or otherwise modify this MOR as necessary and appropriate.
                 Accrued liabilities have not yet been evaluated as liabilities subject to compromise
                 and are subject to material change.

            g. Notes to MOR-4: Due to the size and detail of the Debtors’ tax records, (i) copies
               of IRS Form 6123 or payment receipts; (ii) copies of tax returns filed during the
               reporting period; and (iii) a taxes aging schedule will be made available upon
               reasonable request in writing to bankruptcy counsel for the Debtors.

            h. Notes to MOR-6: During the reporting period, the Debtors were current on
               postpetition payables, taking into consideration pending credits, adjustments, and
               disputes that arise in the ordinary course of business.
      19-10412-jlg           Doc 486          Filed 04/30/19           Entered 04/30/19 15:21:50                    Main Document
                                                                     Pg 5 of 27


                                                  UNITED STATES BANKRUPTCY COURT
                                                   SOUTHERN DISTRICT OF NEW YORK


In re: DITECH HOLDING CORPORATION, et al.,                                                                              Case No.: 19-10412-JLG
    Debtors                                                                                     Reporting Period March 1, 2019 to March 31, 2019


                                              CORPORATE MONTHLY OPERATING REPORT

                                                                                                                                 Explanation
    REQUIRED DOCUMENTS                                                               Form No.           Document Attached         Attached
    Schedule of Cash Receipts and Disbursements                                   MOR-1a                      Yes                     -
    Bank Account Balances                                                         MOR-1b                      Yes                     -
    Consolidated Statement of Operations                                          MOR-2                       Yes                     -
    Consolidated Balance Sheet                                                    MOR-3                       Yes                     -
    Schedule of Post-petition Taxes                                               MOR-4                       Yes                     -
    Schedule of Retained Restructuring Professional Fees                          MOR-5                       Yes                     -
    Debtor Questionnaire                                                          MOR-6                       Yes                     -



    This Monthly Operating Report has been prepared solely for the purposes of complying with the monthly reporting requirements applicable
    in these chapter 11 cases and is in a format that the Debtors believe is acceptable to the United States Trustee. The financial information
    contained herein is limited in scope and covers a limited time period. Moreover, such information is preliminary and unaudited, and is not
    prepared in accordance with GAAP.



    I declare under penalty of perjury that this report and the attached documents are true and correct to the best of my knowledge and belief.




    Signature of Authorized Individual*                                                                Date

    Gerald A. Lombardo, Chief Financial Officer
    Printed Name of Authorized Individual                                                              Date

    *Authorized individual must be an officer, director or shareholder if debtor is a corporation.




                                                                        MOR
      19-10412-jlg        Doc 486        Filed 04/30/19         Entered 04/30/19 15:21:50               Main Document
                                                              Pg 6 of 27


In re: DITECH HOLDING CORPORATION, et al.,                                                                   Case No.: 19-10412-JLG
       Debtors                                                                       Reporting Period March 1, 2019 to March 31, 2019


                                  SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS ($)

    Case No.             Debtor Entity Name:                                       Net Receipts 1         Net Disbursements 2
    19-10411             Green Tree Credit LLC                                                      -   $                   -
    19-10412             Ditech Holding Corporation                                                 -                (3,298,894)
    19-10413             DF Insurance Agency, LLC                                                   -                         0
    19-10414             Ditech Financial LLC                                                       -               (81,543,366)
    19-10415             Green Tree Credit Solutions LLC                                            -                         0
    19-10416             Green Tree Insurance Agency of Nevada, Inc.                                -                         0
    19-10417             Green Tree Investment Holdings III LLC                                     -                         0
    19-10418             Green Tree Servicing Corp.                                                 -                         0
    19-10419             Marix Servicing LLC                                                        -                         0
    19-10420             Mortgage Asset Systems, LLC                                                -                         0
    19-10421             REO Management Solutions, LLC                                              -                         0
    19-10422             Reverse Mortgage Solutions, Inc.                                           -               (10,717,074)
    19-10423             Walter Management Holding Company LLC                                      -                         0
    19-10424             Walter Reverse Acquisition LLC                                             -                         0
    Totals:                                                                  $             47,758,052   $           (95,559,334)

    Footnotes
    1) The Net Disbursements exclude intercompany transactions among Debtors and non-Debtors
    2) The Net Receipts exclude intercompany transactions among Debtors and non-Debtors




                                                              MOR-1a
19-10412-jlg    Doc 486                  Filed 04/30/19         Entered 04/30/19 15:21:50 Main Document
          In re: DITECH HOLDING CORPORATION, et al.,
                                                              Pg 7 of 27              Case No.: 19-10412-JLG
                 Debtors                                                               Reporting Period March 1, 2019 to March 31, 2019



                                                       BANK ACCOUNT BALANCES ($) 1

                                                                                                                  Balance as of
                                Debtor                        Bank          Last 4 Digits       Description        Month End
               Ditech Financial LLC              Citibank                       5011        Operating                  4,174,024
               Ditech Financial LLC              Citibank                       5118        Operating                 37,401,347
               Ditech Financial LLC              Citibank                       5177        Operating                 14,362,304
               DF Insurance Agency LLC           Citibank                       8175        Operating                        -
               Ditech Holding Corporation        Citibank                       8183        Operating                    322,124
               Ditech Financial LLC              Wells Fargo Bank NA            4001        Operating                  6,400,938
               Reverse Mortgage Solutions, Inc   Texas Capital Bank             0966        Operating                    100,012
               Reverse Mortgage Solutions, Inc   Texas Capital Bank             1223        Operating                    265,663
               Mortgage Asset Systems LLC        Wells Fargo Bank NA            0340        Operating                     16,257
               REO Management Solutions, LLC     Wells Fargo Bank NA            0698        Operating                        -
               REO Management Solutions, LLC     Wells Fargo Bank NA            8797        Operating                  1,097,849
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA            0415        Operating                 85,235,697
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA            0970        Operating                 18,000,000
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA            7250        Operating                 17,360,727
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA            7766        Operating                        -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA            8212        Operating                        -
               Ditech Financial LLC              Bank of New York, Mellon       0168        Operating                        -
               Ditech Financial LLC              Bank of New York, Mellon       2213        Operating                        -
               Ditech Financial LLC              Bank of New York, Mellon       6249        Operating                        -
               Ditech Financial LLC              Bank of New York, Mellon       7652        Operating                  3,890,655
               Ditech Financial LLC              Bank of New York, Mellon       9014        Operating                     53,028
               Ditech Financial LLC              Bank of New York, Mellon       3686        Custodial                     91,310
               Ditech Financial LLC              Bank of New York, Mellon       4454        Custodial                     56,091
               Ditech Financial LLC              Bank of New York, Mellon       4500        Custodial                     44,766
               Ditech Financial LLC              Bank of New York, Mellon       6380        Custodial                    257,724
               Ditech Financial LLC              Bank of New York, Mellon       6381        Custodial                          1
               Ditech Financial LLC              Bank of New York, Mellon       6382        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       6383        Custodial                    524,066
               Ditech Financial LLC              Bank of New York, Mellon       6384        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       6385        Custodial                        978
               Ditech Financial LLC              Bank of New York, Mellon       6386        Custodial                    297,737
               Ditech Financial LLC              Bank of New York, Mellon       6387        Custodial                    336,788
               Ditech Financial LLC              Bank of New York, Mellon       6388        Custodial                          0
               Ditech Financial LLC              Bank of New York, Mellon       6389        Custodial                    962,409
               Ditech Financial LLC              Bank of New York, Mellon       6390        Custodial                          0
               Ditech Financial LLC              Bank of New York, Mellon       6391        Custodial                  1,155,955
               Ditech Financial LLC              Bank of New York, Mellon       6392        Custodial                          0
               Ditech Financial LLC              Bank of New York, Mellon       5462        Custodial                    842,918
               Ditech Financial LLC              Bank of New York, Mellon       5463        Custodial                  1,614,413
               Ditech Financial LLC              Bank of New York, Mellon       5464        Custodial                    230,741
               Ditech Financial LLC              Bank of New York, Mellon       1604        Custodial                  1,614,114
               Ditech Financial LLC              Bank of New York, Mellon       1607        Custodial                    612,023
               Ditech Financial LLC              Bank of New York, Mellon       1624        Custodial                    977,688
               Ditech Financial LLC              Bank of New York, Mellon       1627        Custodial                  1,384,785
               Ditech Financial LLC              Bank of New York, Mellon       3028        Custodial                  3,000,000
               Ditech Financial LLC              Bank of New York, Mellon       3029        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       3750        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       3751        Custodial                     49,816
               Ditech Financial LLC              Bank of New York, Mellon       3752        Custodial                    295,248
               Ditech Financial LLC              Bank of New York, Mellon       3753        Custodial                    701,532
               Ditech Financial LLC              Bank of New York, Mellon       3754        Custodial                      1,889
               Ditech Financial LLC              Bank of New York, Mellon       3755        Custodial                    452,279
               Ditech Financial LLC              Bank of New York, Mellon       3773        Custodial                    573,168
               Ditech Financial LLC              Bank of New York, Mellon       3774        Custodial                    125,610
               Ditech Financial LLC              Bank of New York, Mellon       4097        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       4098        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       4101        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       4103        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       4105        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       4106        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       4107        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       4108        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       4109        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       4114        Custodial                    982,056
               Ditech Financial LLC              Bank of New York, Mellon       4115        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       4116        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       4118        Custodial                    670,969
               Ditech Financial LLC              Bank of New York, Mellon       4119        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       4121        Custodial                    153,632
               Ditech Financial LLC              Bank of New York, Mellon       4122        Custodial                  1,436,842
               Ditech Financial LLC              Bank of New York, Mellon       4124        Custodial                        130
               Ditech Financial LLC              Bank of New York, Mellon       4125        Custodial                    480,840
               Ditech Financial LLC              Bank of New York, Mellon       4127        Custodial                    589,730
               Ditech Financial LLC              Bank of New York, Mellon       4130        Custodial                    460,780
               Ditech Financial LLC              Bank of New York, Mellon       4131        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       4132        Custodial                    144,160
               Ditech Financial LLC              Bank of New York, Mellon       4133        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       4134        Custodial                    152,215


                                                                  MOR-1b
19-10412-jlg    Doc 486                  Filed 04/30/19         Entered 04/30/19 15:21:50 Main Document
          In re: DITECH HOLDING CORPORATION, et al.,
                                                              Pg 8 of 27              Case No.: 19-10412-JLG
                 Debtors                                                               Reporting Period March 1, 2019 to March 31, 2019



                                                       BANK ACCOUNT BALANCES ($) 1

                                                                                                                  Balance as of
                                Debtor                        Bank          Last 4 Digits       Description        Month End
               Ditech Financial LLC              Bank of New York, Mellon       4136        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       4137        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       4138        Custodial                    164,757
               Ditech Financial LLC              Bank of New York, Mellon       4139        Custodial                    285,283
               Ditech Financial LLC              Bank of New York, Mellon       4140        Custodial                  9,486,607
               Ditech Financial LLC              Bank of New York, Mellon       4142        Custodial                    270,038
               Ditech Financial LLC              Bank of New York, Mellon       4143        Custodial                  1,282,706
               Ditech Financial LLC              Bank of New York, Mellon       4144        Custodial                 27,039,535
               Ditech Financial LLC              Bank of New York, Mellon       4435        Custodial                    711,196
               Ditech Financial LLC              Bank of New York, Mellon       4436        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       4639        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       4641        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       4642        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       4726        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       4727        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       4728        Custodial                    268,369
               Ditech Financial LLC              Bank of New York, Mellon       5713        Custodial                    632,430
               Ditech Financial LLC              Bank of New York, Mellon       5714        Custodial                  7,370,300
               Ditech Financial LLC              Bank of New York, Mellon       5715        Custodial                    499,710
               Ditech Financial LLC              Bank of New York, Mellon       5727        Custodial                    198,123
               Ditech Financial LLC              Bank of New York, Mellon       0376        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       0377        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       0378        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       0379        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       0380        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       0381        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       0382        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       0383        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       0384        Custodial                    825,448
               Ditech Financial LLC              Bank of New York, Mellon       0385        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       0386        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       0387        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       0388        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       0389        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       0390        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       0391        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       5801        Custodial                    702,800
               Ditech Financial LLC              Bank of New York, Mellon       5802        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       5803        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       5804        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       5911        Custodial                    364,694
               Ditech Financial LLC              Bank of New York, Mellon       5912        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       5914        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       5917        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       4167        Custodial                        -
               Ditech Financial LLC              Bank of New York, Mellon       5244        Custodial                        -
               Ditech Financial LLC              Citibank                       5038        Custodial                        -
               Ditech Financial LLC              Citibank                       5046        Custodial                        -
               Ditech Financial LLC              Citibank                       5054        Custodial                        -
               Ditech Financial LLC              Citibank                       5062        Custodial                        -
               Ditech Financial LLC              Citibank                       5089        Custodial                        -
               Ditech Financial LLC              Citibank                       5097        Custodial                    685,608
               Ditech Financial LLC              Citibank                       5126        Custodial                        -
               Ditech Financial LLC              Citibank                       5134        Custodial                     66,954
               Ditech Financial LLC              Citibank                       5142        Custodial                          10
               Ditech Financial LLC              Citibank                       5169        Custodial                     42,857
               Ditech Financial LLC              Citibank                       5185        Custodial                        -
               Ditech Financial LLC              Citibank                       5193        Custodial                      3,251
               Ditech Financial LLC              Citibank                       5206        Custodial                        -
               Ditech Financial LLC              Citibank                       5214        Custodial                        -
               Ditech Financial LLC              Citibank                       5222        Custodial                147,413,866
               Ditech Financial LLC              Citibank                       5249        Custodial                    150,283
               Ditech Financial LLC              Citibank                       5257        Custodial                    191,323
               Ditech Financial LLC              Citibank                       5265        Custodial                    159,186
               Ditech Financial LLC              Citibank                       5273        Custodial                    130,119
               Ditech Financial LLC              Citibank                       5281        Custodial                    530,985
               Ditech Financial LLC              Citibank                       5329        Custodial                        -
               Ditech Financial LLC              Citibank                       5337        Custodial                        416
               Ditech Financial LLC              Citibank                       5345        Custodial                        -
               Ditech Financial LLC              Citibank                       5353        Custodial                        -
               Ditech Financial LLC              Citibank                       5361        Custodial                    150,079
               Ditech Financial LLC              Citibank                       5388        Custodial                        -
               Ditech Financial LLC              Citibank                       5396        Custodial                     14,422
               Ditech Financial LLC              Citibank                       5409        Custodial                        -
               Ditech Financial LLC              Citibank                       5417        Custodial                        -
               Ditech Financial LLC              Citibank                       5425        Custodial                        -
               Ditech Financial LLC              Citibank                       5433        Custodial                        -
               Ditech Financial LLC              Citibank                       5441        Custodial                        -


                                                                  MOR-1b
19-10412-jlg    Doc 486                  Filed 04/30/19         Entered 04/30/19 15:21:50 Main Document
          In re: DITECH HOLDING CORPORATION, et al.,
                                                              Pg 9 of 27              Case No.: 19-10412-JLG
                 Debtors                                                               Reporting Period March 1, 2019 to March 31, 2019



                                                       BANK ACCOUNT BALANCES ($) 1

                                                                                                                  Balance as of
                                Debtor                       Bank           Last 4 Digits       Description        Month End
               Ditech Financial LLC              Citibank                       5468        Custodial                    109,761
               Ditech Financial LLC              Citibank                       5476        Custodial                      3,056
               Ditech Financial LLC              Citibank                       5484        Custodial                     81,606
               Ditech Financial LLC              Citibank                       5492        Custodial                        -
               Ditech Financial LLC              Citibank                       5505        Custodial                     12,816
               Ditech Financial LLC              Citibank                       5513        Custodial                     93,976
               Ditech Financial LLC              Citibank                       5521        Custodial                  2,262,827
               Ditech Financial LLC              Citibank                       5548        Custodial                     40,153
               Ditech Financial LLC              Citibank                       5556        Custodial                    241,305
               Ditech Financial LLC              Citibank                       5564        Custodial                      2,824
               Ditech Financial LLC              Citibank                       5572        Custodial                     11,763
               Ditech Financial LLC              Citibank                       5599        Custodial                        -
               Ditech Financial LLC              Citibank                       5601        Custodial                     16,203
               Ditech Financial LLC              Citibank                       5628        Custodial                  3,019,474
               Ditech Financial LLC              Citibank                       5636        Custodial                          73
               Ditech Financial LLC              Citibank                       5644        Custodial                        -
               Ditech Financial LLC              Citibank                       5679        Custodial                        -
               Ditech Financial LLC              Citibank                       5687        Custodial                    160,171
               Ditech Financial LLC              Citibank                       5695        Custodial                    134,847
               Ditech Financial LLC              Citibank                       5708        Custodial                    515,283
               Ditech Financial LLC              Citibank                       5716        Custodial                        -
               Ditech Financial LLC              Citibank                       5724        Custodial                    412,680
               Ditech Financial LLC              Citibank                       5732        Custodial                      4,193
               Ditech Financial LLC              Citibank                       5759        Custodial                    991,724
               Ditech Financial LLC              Citibank                       5767        Custodial                        -
               Ditech Financial LLC              Citibank                       5775        Custodial                      3,805
               Ditech Financial LLC              Citibank                       5783        Custodial                        -
               Ditech Financial LLC              Citibank                       5791        Custodial                  2,034,966
               Ditech Financial LLC              Citibank                       5804        Custodial                      2,428
               Ditech Financial LLC              Citibank                       5812        Custodial                  3,772,437
               Ditech Financial LLC              Citibank                       5839        Custodial                      1,337
               Ditech Financial LLC              Citibank                       5847        Custodial                    702,466
               Ditech Financial LLC              Citibank                       5855        Custodial                        -
               Ditech Financial LLC              Citibank                       5863        Custodial                        -
               Ditech Financial LLC              Citibank                       5871        Custodial                      2,077
               Ditech Financial LLC              Citibank                       5898        Custodial                        -
               Ditech Financial LLC              Citibank                       5919        Custodial                        -
               Ditech Financial LLC              Citibank                       5927        Custodial                     76,114
               Ditech Financial LLC              Citibank                       5935        Custodial                  2,397,225
               Ditech Financial LLC              Citibank                       5943        Custodial                     29,539
               Ditech Financial LLC              Citibank                       5951        Custodial                        504
               Ditech Financial LLC              Citibank                       5978        Custodial                        -
               Ditech Financial LLC              Citibank                       5986        Custodial                        710
               Ditech Financial LLC              Citibank                       5994        Custodial                    355,694
               Ditech Financial LLC              Citibank                       6006        Custodial                        -
               Ditech Financial LLC              Citibank                       6014        Custodial                        -
               Ditech Financial LLC              Citibank                       6022        Custodial                        -
               Ditech Financial LLC              Citibank                       6049        Custodial                        -
               Ditech Financial LLC              Citibank                       6057        Custodial                        -
               Ditech Financial LLC              Citibank                       6065        Custodial                     40,568
               Ditech Financial LLC              Citibank                       6073        Custodial                    336,495
               Ditech Financial LLC              Citibank                       6081        Custodial                    882,484
               Ditech Financial LLC              Citibank                       6102        Custodial                        -
               Ditech Financial LLC              Citibank                       6129        Custodial                    816,781
               Ditech Financial LLC              Citibank                       6137        Custodial                        -
               Ditech Financial LLC              Citibank                       6145        Custodial                    487,652
               Ditech Financial LLC              Citibank                       6153        Custodial                        -
               Ditech Financial LLC              Citibank                       6161        Custodial                    123,744
               Ditech Financial LLC              Citibank                       6188        Custodial                        -
               Ditech Financial LLC              Citibank                       6196        Custodial                      3,013
               Ditech Financial LLC              Citibank                       6209        Custodial                    537,771
               Ditech Financial LLC              Citibank                       6217        Custodial                  3,080,047
               Ditech Financial LLC              Citibank                       6225        Custodial                        -
               Ditech Financial LLC              Citibank                       6233        Custodial                      6,830
               Ditech Financial LLC              Citibank                       6241        Custodial                  1,795,270
               Ditech Financial LLC              Citibank                       6268        Custodial                        170
               Ditech Financial LLC              Citibank                       6276        Custodial                        333
               Ditech Financial LLC              Citibank                       6284        Custodial                        -
               Ditech Financial LLC              Citibank                       6292        Custodial                      4,537
               Ditech Financial LLC              Citibank                       6305        Custodial                     52,079
               Ditech Financial LLC              Citibank                       6313        Custodial                     25,584
               Ditech Financial LLC              Citibank                       6321        Custodial                      8,768
               Ditech Financial LLC              Citibank                       6348        Custodial                    182,087
               Ditech Financial LLC              Citibank                       6356        Custodial                        -
               Ditech Financial LLC              Citibank                       6364        Custodial                    433,747
               Ditech Financial LLC              Citibank                       6372        Custodial                    323,488
               Ditech Financial LLC              Citibank                       6399        Custodial                      2,389
               Ditech Financial LLC              Citibank                       6401        Custodial                        -


                                                                 MOR-1b
19-10412-jlg    Doc 486           Filed 04/30/19 Entered 04/30/19 15:21:50 Main Document
          In re: DITECH HOLDING CORPORATION, et al.,
                                                     Pg 10 of 27       Case No.: 19-10412-JLG
               Debtors                                                       Reporting Period March 1, 2019 to March 31, 2019



                                             BANK ACCOUNT BALANCES ($) 1

                                                                                                        Balance as of
                                Debtor              Bank          Last 4 Digits       Description        Month End
               Ditech Financial LLC      Citibank                     6428        Custodial                    449,506
               Ditech Financial LLC      Citibank                     6436        Custodial                    345,343
               Ditech Financial LLC      Citibank                     6444        Custodial                    312,451
               Ditech Financial LLC      Citibank                     6452        Custodial                    617,305
               Ditech Financial LLC      Citibank                     6479        Custodial                    543,379
               Ditech Financial LLC      Citibank                     6487        Custodial                     21,607
               Ditech Financial LLC      Citibank                     6495        Custodial                    208,985
               Ditech Financial LLC      Citibank                     6508        Custodial                    731,877
               Ditech Financial LLC      Citibank                     6516        Custodial                      3,005
               Ditech Financial LLC      Citibank                     6524        Custodial                     75,687
               Ditech Financial LLC      Citibank                     6532        Custodial                    138,210
               Ditech Financial LLC      Citibank                     6559        Custodial                     23,915
               Ditech Financial LLC      Citibank                     6567        Custodial                        -
               Ditech Financial LLC      Citibank                     6575        Custodial                     55,677
               Ditech Financial LLC      Citibank                     6583        Custodial                     16,079
               Ditech Financial LLC      Citibank                     6591        Custodial                  1,161,416
               Ditech Financial LLC      Citibank                     6604        Custodial                     22,524
               Ditech Financial LLC      Citibank                     6612        Custodial                        -
               Ditech Financial LLC      Citibank                     6639        Custodial                    124,095
               Ditech Financial LLC      Citibank                     6647        Custodial                      3,628
               Ditech Financial LLC      Citibank                     6655        Custodial                        -
               Ditech Financial LLC      Citibank                     6663        Custodial                        -
               Ditech Financial LLC      Citibank                     6671        Custodial                        -
               Ditech Financial LLC      Citibank                     6698        Custodial                    109,995
               Ditech Financial LLC      Citibank                     6719        Custodial                    575,152
               Ditech Financial LLC      Citibank                     6727        Custodial                  6,777,001
               Ditech Financial LLC      Citibank                     6735        Custodial                    764,102
               Ditech Financial LLC      Citibank                     6743        Custodial                  4,995,527
               Ditech Financial LLC      Citibank                     6751        Custodial                  2,174,195
               Ditech Financial LLC      Citibank                     6778        Custodial                        -
               Ditech Financial LLC      Citibank                     6786        Custodial                     11,139
               Ditech Financial LLC      Citibank                     6794        Custodial                     22,561
               Ditech Financial LLC      Citibank                     6807        Custodial                     58,177
               Ditech Financial LLC      Citibank                     6815        Custodial                        788
               Ditech Financial LLC      Citibank                     6823        Custodial                    275,961
               Ditech Financial LLC      Citibank                     6831        Custodial                          25
               Ditech Financial LLC      Citibank                     6858        Custodial                     98,511
               Ditech Financial LLC      Citibank                     6866        Custodial                    990,150
               Ditech Financial LLC      Citibank                     6874        Custodial                        738
               Ditech Financial LLC      Citibank                     6882        Custodial                      2,904
               Ditech Financial LLC      Citibank                     6903        Custodial                    134,578
               Ditech Financial LLC      Citibank                     6911        Custodial                    744,292
               Ditech Financial LLC      Citibank                     6938        Custodial                        502
               Ditech Financial LLC      Citibank                     6946        Custodial                        -
               Ditech Financial LLC      Citibank                     6954        Custodial                      3,137
               Ditech Financial LLC      Citibank                     6962        Custodial                      2,201
               Ditech Financial LLC      Citibank                     6989        Custodial                     79,260
               Ditech Financial LLC      Citibank                     6997        Custodial                          23
               Ditech Financial LLC      Citibank                     7009        Custodial                      1,526
               Ditech Financial LLC      Citibank                     7017        Custodial                     14,127
               Ditech Financial LLC      Citibank                     7025        Custodial                        -
               Ditech Financial LLC      Citibank                     7033        Custodial                        -
               Ditech Financial LLC      Citibank                     7041        Custodial                  4,530,785
               Ditech Financial LLC      Citibank                     7068        Custodial                      1,866
               Ditech Financial LLC      Citibank                     7076        Custodial                        -
               Ditech Financial LLC      Citibank                     7084        Custodial                          31
               Ditech Financial LLC      Citibank                     7092        Custodial                        -
               Ditech Financial LLC      Citibank                     7105        Custodial                        -
               Ditech Financial LLC      Citibank                     7113        Custodial                      9,233
               Ditech Financial LLC      Citibank                     7121        Custodial                        757
               Ditech Financial LLC      Citibank                     7148        Custodial                        -
               Ditech Financial LLC      Citibank                     7156        Custodial                        -
               Ditech Financial LLC      Citibank                     7164        Custodial                        -
               Ditech Financial LLC      Citibank                     7172        Custodial                      1,774
               Ditech Financial LLC      Citibank                     7199        Custodial                    797,633
               Ditech Financial LLC      Citibank                     7201        Custodial                    406,941
               Ditech Financial LLC      Citibank                     7228        Custodial                     29,397
               Ditech Financial LLC      Citibank                     7236        Custodial                  1,163,193
               Ditech Financial LLC      Citibank                     7244        Custodial                        463
               Ditech Financial LLC      Citibank                     7279        Custodial                    795,914
               Ditech Financial LLC      Citibank                     7287        Custodial                     59,996
               Ditech Financial LLC      Citibank                     7295        Custodial                        617
               Ditech Financial LLC      Citibank                     7308        Custodial                        -
               Ditech Financial LLC      Citibank                     7316        Custodial                  1,491,665
               Ditech Financial LLC      Citibank                     7324        Custodial                    504,700
               Ditech Financial LLC      Citibank                     7332        Custodial                  1,375,957
               Ditech Financial LLC      Citibank                     7359        Custodial                        -
               Ditech Financial LLC      Citibank                     7367        Custodial                    308,175


                                                       MOR-1b
19-10412-jlg    Doc 486           Filed 04/30/19 Entered 04/30/19 15:21:50 Main Document
          In re: DITECH HOLDING CORPORATION, et al.,
                                                     Pg 11 of 27       Case No.: 19-10412-JLG
               Debtors                                                       Reporting Period March 1, 2019 to March 31, 2019



                                             BANK ACCOUNT BALANCES ($) 1

                                                                                                        Balance as of
                                Debtor              Bank          Last 4 Digits       Description        Month End
               Ditech Financial LLC      Citibank                     7375        Custodial                    259,920
               Ditech Financial LLC      Citibank                     7383        Custodial                    322,587
               Ditech Financial LLC      Citibank                     7391        Custodial                    998,273
               Ditech Financial LLC      Citibank                     7404        Custodial                        -
               Ditech Financial LLC      Citibank                     7412        Custodial                        -
               Ditech Financial LLC      Citibank                     7439        Custodial                        -
               Ditech Financial LLC      Citibank                     7447        Custodial                    331,234
               Ditech Financial LLC      Citibank                     7455        Custodial                        -
               Ditech Financial LLC      Citibank                     7463        Custodial                      3,940
               Ditech Financial LLC      Citibank                     7471        Custodial                        -
               Ditech Financial LLC      Citibank                     7498        Custodial                 27,383,380
               Ditech Financial LLC      Citibank                     7519        Custodial                  8,214,747
               Ditech Financial LLC      Citibank                     7527        Custodial                    646,405
               Ditech Financial LLC      Citibank                     7535        Custodial                     72,888
               Ditech Financial LLC      Citibank                     7543        Custodial                  1,065,513
               Ditech Financial LLC      Citibank                     7551        Custodial                        768
               Ditech Financial LLC      Citibank                     7578        Custodial                  5,258,030
               Ditech Financial LLC      Citibank                     7586        Custodial                    431,467
               Ditech Financial LLC      Citibank                     7594        Custodial                  1,274,195
               Ditech Financial LLC      Citibank                     7607        Custodial                  3,077,430
               Ditech Financial LLC      Citibank                     7615        Custodial                    117,002
               Ditech Financial LLC      Citibank                     7623        Custodial                 26,926,089
               Ditech Financial LLC      Citibank                     7631        Custodial                  5,666,458
               Ditech Financial LLC      Citibank                     7658        Custodial                  4,318,188
               Ditech Financial LLC      Citibank                     7666        Custodial                  2,097,990
               Ditech Financial LLC      Citibank                     7674        Custodial                     18,291
               Ditech Financial LLC      Citibank                     7682        Custodial                     13,491
               Ditech Financial LLC      Citibank                     7703        Custodial                  8,041,272
               Ditech Financial LLC      Citibank                     7711        Custodial                     85,165
               Ditech Financial LLC      Citibank                     7738        Custodial                      7,614
               Ditech Financial LLC      Citibank                     7746        Custodial                      8,389
               Ditech Financial LLC      Citibank                     7754        Custodial                  1,601,748
               Ditech Financial LLC      Citibank                     7762        Custodial                    883,964
               Ditech Financial LLC      Citibank                     7789        Custodial                    392,966
               Ditech Financial LLC      Citibank                     7797        Custodial                     17,486
               Ditech Financial LLC      Citibank                     7818        Custodial                        -
               Ditech Financial LLC      Citibank                     7826        Custodial                    643,503
               Ditech Financial LLC      Citibank                     7834        Custodial                      1,288
               Ditech Financial LLC      Citibank                     7842        Custodial                        572
               Ditech Financial LLC      Citibank                     7869        Custodial                     11,064
               Ditech Financial LLC      Citibank                     7877        Custodial                     30,268
               Ditech Financial LLC      Citibank                     7885        Custodial                    901,359
               Ditech Financial LLC      Citibank                     7893        Custodial                      1,846
               Ditech Financial LLC      Citibank                     7906        Custodial                  3,472,499
               Ditech Financial LLC      Citibank                     7914        Custodial                    205,901
               Ditech Financial LLC      Citibank                     7922        Custodial                  3,445,007
               Ditech Financial LLC      Citibank                     7949        Custodial                     34,102
               Ditech Financial LLC      Citibank                     7957        Custodial                  2,493,031
               Ditech Financial LLC      Citibank                     7965        Custodial                    242,818
               Ditech Financial LLC      Citibank                     2052        Custodial                     10,600
               Ditech Financial LLC      Citibank                     2079        Custodial                      5,790
               Ditech Financial LLC      Citibank                     2087        Custodial                156,849,617
               Ditech Financial LLC      Citibank                     2095        Custodial                      5,065
               Ditech Financial LLC      Citibank                     2108        Custodial                        412
               Ditech Financial LLC      Citibank                     2116        Custodial                    156,347
               Ditech Financial LLC      Citibank                     2124        Custodial                  9,854,453
               Ditech Financial LLC      Citibank                     2132        Custodial                  4,473,023
               Ditech Financial LLC      Citibank                     2159        Custodial                        -
               Ditech Financial LLC      Citibank                     2167        Custodial                        -
               Ditech Financial LLC      Citibank                     2175        Custodial                     63,015
               Ditech Financial LLC      Citibank                     2183        Custodial                        -
               Ditech Financial LLC      Citibank                     2191        Custodial                        -
               Ditech Financial LLC      Citibank                     2204        Custodial                    130,780
               Ditech Financial LLC      Citibank                     2212        Custodial                     98,433
               Ditech Financial LLC      Citibank                     2239        Custodial                     45,564
               Ditech Financial LLC      Citibank                     2247        Custodial                     36,843
               Ditech Financial LLC      Citibank                     2255        Custodial                      1,559
               Ditech Financial LLC      Citibank                     2263        Custodial                      8,781
               Ditech Financial LLC      Citibank                     2271        Custodial                      8,274
               Ditech Financial LLC      Citibank                     2298        Custodial                     57,210
               Ditech Financial LLC      Citibank                     2319        Custodial                        -
               Ditech Financial LLC      Citibank                     2327        Custodial                        -
               Ditech Financial LLC      Citibank                     2335        Custodial                        -
               Ditech Financial LLC      Citibank                     2343        Custodial                        -
               Ditech Financial LLC      Citibank                     2351        Custodial                    855,345
               Ditech Financial LLC      Citibank                     2757        Custodial                        -
               Ditech Financial LLC      Citibank                     4912        Custodial                  4,569,858
               Ditech Financial LLC      Citibank                     9668        Custodial                 24,737,287


                                                       MOR-1b
19-10412-jlg    Doc 486           Filed 04/30/19 Entered 04/30/19 15:21:50 Main Document
          In re: DITECH HOLDING CORPORATION, et al.,
                                                     Pg 12 of 27       Case No.: 19-10412-JLG
               Debtors                                                        Reporting Period March 1, 2019 to March 31, 2019



                                             BANK ACCOUNT BALANCES ($) 1

                                                                                                         Balance as of
                                Debtor               Bank          Last 4 Digits       Description        Month End
               Ditech Financial LLC      Citibank                      9676        Custodial                  55,502,264
               Ditech Financial LLC      Citibank                      9684        Custodial                          -
               Ditech Financial LLC      Citibank                      9692        Custodial                          -
               Ditech Financial LLC      Citibank                      9705        Custodial                        6,740
               Ditech Financial LLC      Citibank                      9713        Custodial                      11,402
               Ditech Financial LLC      Citibank                      9721        Custodial                        2,048
               Ditech Financial LLC      Citibank                      9748        Custodial                          548
               Ditech Financial LLC      Citibank                      9756        Custodial                            26
               Ditech Financial LLC      Citibank                      9764        Custodial                             5
               Ditech Financial LLC      Citibank                      9772        Custodial                     215,128
               Ditech Financial LLC      Citibank                      9799        Custodial                             1
               Ditech Financial LLC      Citibank                      6973        Custodial                          -
               Ditech Financial LLC      Citibank                      6981        Custodial                          -
               Ditech Financial LLC      Citibank                      7001        Custodial                  61,699,044
               Ditech Financial LLC      Citibank                      7028        Custodial                          -
               Ditech Financial LLC      Citibank                      7546        Custodial                   1,366,426
               Ditech Financial LLC      Citibank                      7554        Custodial                        1,925
               Ditech Financial LLC      Citibank                      7562        Custodial                     713,491
               Ditech Financial LLC      EverBank - USA                8080        Custodial               --Closed--
               Ditech Financial LLC      EverBank - USA                8099        Custodial               --Closed--
               Ditech Financial LLC      US Bank - USA                 0015        Custodial                        6,444
               Ditech Financial LLC      US Bank - USA                 0024        Custodial                        8,625
               Ditech Financial LLC      US Bank - USA                 0111        Custodial                        3,016
               Ditech Financial LLC      US Bank - USA                 0161        Custodial                     108,699
               Ditech Financial LLC      US Bank - USA                 0179        Custodial                        4,519
               Ditech Financial LLC      US Bank - USA                 0305        Custodial                          279
               Ditech Financial LLC      US Bank - USA                 0313        Custodial                        4,695
               Ditech Financial LLC      US Bank - USA                 0327        Custodial                        2,174
               Ditech Financial LLC      US Bank - USA                 0486        Custodial                          944
               Ditech Financial LLC      US Bank - USA                 0487        Custodial                        5,679
               Ditech Financial LLC      US Bank - USA                 0640        Custodial                        2,406
               Ditech Financial LLC      US Bank - USA                 0657        Custodial                          -
               Ditech Financial LLC      US Bank - USA                 0692        Custodial                          966
               Ditech Financial LLC      US Bank - USA                 0742        Custodial                          888
               Ditech Financial LLC      US Bank - USA                 0837        Custodial                             5
               Ditech Financial LLC      US Bank - USA                 0852        Custodial                        1,403
               Ditech Financial LLC      US Bank - USA                 0990        Custodial                        7,239
               Ditech Financial LLC      US Bank - USA                 1006        Custodial                          -
               Ditech Financial LLC      US Bank - USA                 1062        Custodial                        1,204
               Ditech Financial LLC      US Bank - USA                 1104        Custodial                          -
               Ditech Financial LLC      US Bank - USA                 1208        Custodial                      24,387
               Ditech Financial LLC      US Bank - USA                 1260        Custodial                          -
               Ditech Financial LLC      US Bank - USA                 1278        Custodial                      86,942
               Ditech Financial LLC      US Bank - USA                 1332        Custodial                          895
               Ditech Financial LLC      US Bank - USA                 1464        Custodial                          -
               Ditech Financial LLC      US Bank - USA                 1541        Custodial                        6,869
               Ditech Financial LLC      US Bank - USA                 1605        Custodial                     473,812
               Ditech Financial LLC      US Bank - USA                 1716        Custodial                     162,230
               Ditech Financial LLC      US Bank - USA                 1756        Custodial                        3,462
               Ditech Financial LLC      US Bank - USA                 1879        Custodial                      12,244
               Ditech Financial LLC      US Bank - USA                 1892        Custodial                        1,259
               Ditech Financial LLC      US Bank - USA                 1939        Custodial                      21,010
               Ditech Financial LLC      US Bank - USA                 1955        Custodial                          -
               Ditech Financial LLC      US Bank - USA                 2166        Custodial                       (7,214)
               Ditech Financial LLC      US Bank - USA                 2236        Custodial                      66,373
               Ditech Financial LLC      US Bank - USA                 2247        Custodial                      18,841
               Ditech Financial LLC      US Bank - USA                 2437        Custodial                          -
               Ditech Financial LLC      US Bank - USA                 2551        Custodial                          -
               Ditech Financial LLC      US Bank - USA                 2754        Custodial                     536,608
               Ditech Financial LLC      US Bank - USA                 2858        Custodial                          -
               Ditech Financial LLC      US Bank - USA                 2866        Custodial                          -
               Ditech Financial LLC      US Bank - USA                 2874        Custodial                          -
               Ditech Financial LLC      US Bank - USA                 3070        Custodial                      13,592
               Ditech Financial LLC      US Bank - USA                 3118        Custodial                     634,798
               Ditech Financial LLC      US Bank - USA                 3120        Custodial                        7,436
               Ditech Financial LLC      US Bank - USA                 3142        Custodial                     398,759
               Ditech Financial LLC      US Bank - USA                 3218        Custodial                        1,010
               Ditech Financial LLC      US Bank - USA                 3226        Custodial                          -
               Ditech Financial LLC      US Bank - USA                 3279        Custodial                          675
               Ditech Financial LLC      US Bank - USA                 3287        Custodial                        3,631
               Ditech Financial LLC      US Bank - USA                 3349        Custodial                          943
               Ditech Financial LLC      US Bank - USA                 3366        Custodial                          -
               Ditech Financial LLC      US Bank - USA                 3374        Custodial                          -
               Ditech Financial LLC      US Bank - USA                 3435        Custodial                        3,566
               Ditech Financial LLC      US Bank - USA                 3453        Custodial                     675,615
               Ditech Financial LLC      US Bank - USA                 3479        Custodial                     216,573
               Ditech Financial LLC      US Bank - USA                 3596        Custodial                     156,499
               Ditech Financial LLC      US Bank - USA                 3690        Custodial                          160


                                                          MOR-1b
19-10412-jlg    Doc 486           Filed 04/30/19 Entered 04/30/19 15:21:50 Main Document
          In re: DITECH HOLDING CORPORATION, et al.,
                                                     Pg 13 of 27       Case No.: 19-10412-JLG
               Debtors                                                       Reporting Period March 1, 2019 to March 31, 2019



                                             BANK ACCOUNT BALANCES ($) 1

                                                                                                        Balance as of
                                Debtor               Bank         Last 4 Digits       Description        Month End
               Ditech Financial LLC      US Bank - USA                3762        Custodial                        -
               Ditech Financial LLC      US Bank - USA                3766        Custodial                     14,863
               Ditech Financial LLC      US Bank - USA                3794        Custodial                        -
               Ditech Financial LLC      US Bank - USA                3898        Custodial                      3,514
               Ditech Financial LLC      US Bank - USA                3911        Custodial                        834
               Ditech Financial LLC      US Bank - USA                3915        Custodial                        -
               Ditech Financial LLC      US Bank - USA                4005        Custodial                    326,514
               Ditech Financial LLC      US Bank - USA                4013        Custodial                    688,348
               Ditech Financial LLC      US Bank - USA                4050        Custodial                      1,049
               Ditech Financial LLC      US Bank - USA                4091        Custodial                          45
               Ditech Financial LLC      US Bank - USA                4173        Custodial                      2,167
               Ditech Financial LLC      US Bank - USA                4253        Custodial                      5,069
               Ditech Financial LLC      US Bank - USA                4264        Custodial                     12,871
               Ditech Financial LLC      US Bank - USA                4327        Custodial                    148,844
               Ditech Financial LLC      US Bank - USA                4370        Custodial                    137,259
               Ditech Financial LLC      US Bank - USA                4373        Custodial                      1,943
               Ditech Financial LLC      US Bank - USA                4388        Custodial                    506,217
               Ditech Financial LLC      US Bank - USA                4396        Custodial                    521,422
               Ditech Financial LLC      US Bank - USA                4404        Custodial                    799,359
               Ditech Financial LLC      US Bank - USA                4412        Custodial                    464,318
               Ditech Financial LLC      US Bank - USA                4420        Custodial                    869,136
               Ditech Financial LLC      US Bank - USA                4438        Custodial                    607,311
               Ditech Financial LLC      US Bank - USA                4446        Custodial                        -
               Ditech Financial LLC      US Bank - USA                4451        Custodial                     12,713
               Ditech Financial LLC      US Bank - USA                4453        Custodial                        -
               Ditech Financial LLC      US Bank - USA                4461        Custodial                     31,644
               Ditech Financial LLC      US Bank - USA                4479        Custodial                        -
               Ditech Financial LLC      US Bank - USA                4487        Custodial                        -
               Ditech Financial LLC      US Bank - USA                4495        Custodial                        -
               Ditech Financial LLC      US Bank - USA                4503        Custodial                        -
               Ditech Financial LLC      US Bank - USA                4511        Custodial                    341,472
               Ditech Financial LLC      US Bank - USA                4560        Custodial                        -
               Ditech Financial LLC      US Bank - USA                4578        Custodial                     57,511
               Ditech Financial LLC      US Bank - USA                4586        Custodial                     12,323
               Ditech Financial LLC      US Bank - USA                4594        Custodial                    411,961
               Ditech Financial LLC      US Bank - USA                4602        Custodial                  1,240,370
               Ditech Financial LLC      US Bank - USA                4604        Custodial                  1,078,847
               Ditech Financial LLC      US Bank - USA                4610        Custodial                  1,547,761
               Ditech Financial LLC      US Bank - USA                4628        Custodial                    390,526
               Ditech Financial LLC      US Bank - USA                4636        Custodial                  1,925,912
               Ditech Financial LLC      US Bank - USA                4644        Custodial                    441,721
               Ditech Financial LLC      US Bank - USA                4784        Custodial                        -
               Ditech Financial LLC      US Bank - USA                4826        Custodial                        -
               Ditech Financial LLC      US Bank - USA                4837        Custodial                     34,535
               Ditech Financial LLC      US Bank - USA                4891        Custodial                     81,879
               Ditech Financial LLC      US Bank - USA                4909        Custodial                        -
               Ditech Financial LLC      US Bank - USA                4917        Custodial                     12,513
               Ditech Financial LLC      US Bank - USA                4963        Custodial                        -
               Ditech Financial LLC      US Bank - USA                5315        Custodial                    115,406
               Ditech Financial LLC      US Bank - USA                5415        Custodial                        -
               Ditech Financial LLC      US Bank - USA                5423        Custodial                     93,166
               Ditech Financial LLC      US Bank - USA                5456        Custodial                     25,021
               Ditech Financial LLC      US Bank - USA                5494        Custodial                  1,294,588
               Ditech Financial LLC      US Bank - USA                5502        Custodial                    408,610
               Ditech Financial LLC      US Bank - USA                5851        Custodial                      5,660
               Ditech Financial LLC      US Bank - USA                6756        Custodial                     19,429
               Ditech Financial LLC      US Bank - USA                7084        Custodial                      1,690
               Ditech Financial LLC      US Bank - USA                7176        Custodial                    402,821
               Ditech Financial LLC      US Bank - USA                7313        Custodial                    104,912
               Ditech Financial LLC      US Bank - USA                7407        Custodial                     69,188
               Ditech Financial LLC      US Bank - USA                7423        Custodial                     37,833
               Ditech Financial LLC      US Bank - USA                7431        Custodial                     45,199
               Ditech Financial LLC      US Bank - USA                7449        Custodial                    201,941
               Ditech Financial LLC      US Bank - USA                7456        Custodial                    229,356
               Ditech Financial LLC      US Bank - USA                7464        Custodial                    119,490
               Ditech Financial LLC      US Bank - USA                7472        Custodial                     74,221
               Ditech Financial LLC      US Bank - USA                7480        Custodial                     47,451
               Ditech Financial LLC      US Bank - USA                7532        Custodial                        296
               Ditech Financial LLC      US Bank - USA                7565        Custodial                    125,119
               Ditech Financial LLC      US Bank - USA                7594        Custodial                        -
               Ditech Financial LLC      US Bank - USA                7602        Custodial                    371,825
               Ditech Financial LLC      US Bank - USA                7655        Custodial                      5,489
               Ditech Financial LLC      US Bank - USA                3766        Custodial                        304
               Ditech Financial LLC      US Bank - USA                7668        Custodial                      3,681
               Ditech Financial LLC      US Bank - USA                7812        Custodial                        435
               Ditech Financial LLC      US Bank - USA                7829        Custodial                    802,695
               Ditech Financial LLC      US Bank - USA                7837        Custodial                    625,701
               Ditech Financial LLC      US Bank - USA                7845        Custodial                    852,728


                                                         MOR-1b
19-10412-jlg    Doc 486           Filed 04/30/19 Entered 04/30/19 15:21:50 Main Document
          In re: DITECH HOLDING CORPORATION, et al.,
                                                     Pg 14 of 27       Case No.: 19-10412-JLG
               Debtors                                                       Reporting Period March 1, 2019 to March 31, 2019



                                             BANK ACCOUNT BALANCES ($) 1

                                                                                                        Balance as of
                                Debtor               Bank         Last 4 Digits       Description        Month End
               Ditech Financial LLC      US Bank - USA                7960        Custodial                        662
               Ditech Financial LLC      US Bank - USA                7966        Custodial                  2,318,429
               Ditech Financial LLC      US Bank - USA                7974        Custodial                     34,769
               Ditech Financial LLC      US Bank - USA                7994        Custodial                      3,935
               Ditech Financial LLC      US Bank - USA                8053        Custodial                        -
               Ditech Financial LLC      US Bank - USA                8086        Custodial                      5,405
               Ditech Financial LLC      US Bank - USA                8087        Custodial                      3,843
               Ditech Financial LLC      US Bank - USA                8088        Custodial                     24,202
               Ditech Financial LLC      US Bank - USA                8094        Custodial                     48,064
               Ditech Financial LLC      US Bank - USA                8102        Custodial                      9,166
               Ditech Financial LLC      US Bank - USA                8111        Custodial                      7,408
               Ditech Financial LLC      US Bank - USA                8129        Custodial                    100,228
               Ditech Financial LLC      US Bank - USA                8137        Custodial                        -
               Ditech Financial LLC      US Bank - USA                8145        Custodial                        -
               Ditech Financial LLC      US Bank - USA                8200        Custodial                     16,148
               Ditech Financial LLC      US Bank - USA                8218        Custodial                      7,720
               Ditech Financial LLC      US Bank - USA                8226        Custodial                      8,515
               Ditech Financial LLC      US Bank - USA                8234        Custodial                     17,321
               Ditech Financial LLC      US Bank - USA                8242        Custodial                     15,986
               Ditech Financial LLC      US Bank - USA                8259        Custodial                     16,758
               Ditech Financial LLC      US Bank - USA                8267        Custodial                     17,697
               Ditech Financial LLC      US Bank - USA                8275        Custodial                     17,425
               Ditech Financial LLC      US Bank - USA                8283        Custodial                      1,546
               Ditech Financial LLC      US Bank - USA                8291        Custodial                     15,674
               Ditech Financial LLC      US Bank - USA                8309        Custodial                        -
               Ditech Financial LLC      US Bank - USA                8317        Custodial                     22,241
               Ditech Financial LLC      US Bank - USA                8325        Custodial                     16,782
               Ditech Financial LLC      US Bank - USA                8333        Custodial                        472
               Ditech Financial LLC      US Bank - USA                8341        Custodial                          10
               Ditech Financial LLC      US Bank - USA                8358        Custodial                     23,520
               Ditech Financial LLC      US Bank - USA                8366        Custodial                     12,456
               Ditech Financial LLC      US Bank - USA                8688        Custodial                     21,814
               Ditech Financial LLC      US Bank - USA                8694        Custodial                        306
               Ditech Financial LLC      US Bank - USA                8702        Custodial                        -
               Ditech Financial LLC      US Bank - USA                8874        Custodial                        -
               Ditech Financial LLC      US Bank - USA                9056        Custodial                     15,809
               Ditech Financial LLC      US Bank - USA                9098        Custodial                      2,122
               Ditech Financial LLC      US Bank - USA                9122        Custodial                     17,161
               Ditech Financial LLC      US Bank - USA                9130        Custodial                    144,422
               Ditech Financial LLC      US Bank - USA                9139        Custodial                        921
               Ditech Financial LLC      US Bank - USA                9148        Custodial                     36,465
               Ditech Financial LLC      US Bank - USA                9155        Custodial                     40,971
               Ditech Financial LLC      US Bank - USA                9163        Custodial                     29,898
               Ditech Financial LLC      US Bank - USA                9171        Custodial                     29,792
               Ditech Financial LLC      US Bank - USA                9189        Custodial                    112,484
               Ditech Financial LLC      US Bank - USA                9238        Custodial                        935
               Ditech Financial LLC      US Bank - USA                9253        Custodial                      7,548
               Ditech Financial LLC      US Bank - USA                9287        Custodial                      2,547
               Ditech Financial LLC      US Bank - USA                9371        Custodial                    324,434
               Ditech Financial LLC      US Bank - USA                9378        Custodial                      3,546
               Ditech Financial LLC      US Bank - USA                9380        Custodial                      2,560
               Ditech Financial LLC      US Bank - USA                9447        Custodial                        -
               Ditech Financial LLC      US Bank - USA                9527        Custodial                      1,048
               Ditech Financial LLC      US Bank - USA                9576        Custodial                        783
               Ditech Financial LLC      US Bank - USA                9659        Custodial                        677
               Ditech Financial LLC      US Bank - USA                9690        Custodial                     10,148
               Ditech Financial LLC      US Bank - USA                9691        Custodial                      1,193
               Ditech Financial LLC      US Bank - USA                9703        Custodial                        -
               Ditech Financial LLC      US Bank - USA                9729        Custodial                     20,427
               Ditech Financial LLC      US Bank - USA                9736        Custodial                        -
               Ditech Financial LLC      US Bank - USA                9752        Custodial                      8,335
               Ditech Financial LLC      US Bank - USA                4675        Custodial                    622,557
               Ditech Financial LLC      US Bank - USA                4677        Custodial                        -
               Ditech Financial LLC      US Bank - USA                4684        Custodial                        -
               Ditech Financial LLC      US Bank - USA                8181        Custodial                    560,030
               Ditech Financial LLC      US Bank - USA                8183        Custodial                        -
               Ditech Financial LLC      US Bank - USA                2844        Custodial                    889,424
               Ditech Financial LLC      US Bank - USA                2871        Custodial                  2,043,804
               Ditech Financial LLC      US Bank - USA                8296        Custodial                    629,333
               Ditech Financial LLC      US Bank - USA                8321        Custodial                  1,645,920
               Ditech Financial LLC      US Bank - USA                1743        Custodial                  1,413,456
               Ditech Financial LLC      US Bank - USA                1752        Custodial                    746,467
               Ditech Financial LLC      US Bank - USA                9000        Custodial                        -
               Ditech Financial LLC      US Bank - USA                9001        Custodial                        -
               Ditech Financial LLC      US Bank - USA                9002        Custodial                        -
               Ditech Financial LLC      US Bank - USA                4000        Custodial                    210,649
               Ditech Financial LLC      US Bank - USA                4001        Custodial                      7,166
               Ditech Financial LLC      US Bank - USA                4002        Custodial                        -


                                                         MOR-1b
19-10412-jlg    Doc 486           Filed 04/30/19 Entered 04/30/19 15:21:50 Main Document
          In re: DITECH HOLDING CORPORATION, et al.,
                                                     Pg 15 of 27       Case No.: 19-10412-JLG
               Debtors                                                       Reporting Period March 1, 2019 to March 31, 2019



                                             BANK ACCOUNT BALANCES ($) 1

                                                                                                        Balance as of
                                Debtor               Bank         Last 4 Digits       Description        Month End
               Ditech Financial LLC      US Bank - USA                4003        Custodial                        -
               Ditech Financial LLC      US Bank - USA                0000        Custodial                     16,886
               Ditech Financial LLC      US Bank - USA                0001        Custodial                     10,333
               Ditech Financial LLC      US Bank - USA                0002        Custodial                        -
               Ditech Financial LLC      US Bank - USA                0003        Custodial                        -
               Ditech Financial LLC      US Bank - USA                2000        Custodial                        -
               Ditech Financial LLC      US Bank - USA                2000        Custodial                          19
               Ditech Financial LLC      US Bank - USA                7000        Custodial                        -
               Ditech Financial LLC      US Bank - USA                6000        Custodial                        -
               Ditech Financial LLC      US Bank - USA                0000        Custodial                        -
               Ditech Financial LLC      US Bank - USA                0001        Custodial                        -
               Ditech Financial LLC      US Bank - USA                0002        Custodial                        -
               Ditech Financial LLC      US Bank - USA                0003        Custodial                        -
               Ditech Financial LLC      US Bank - USA                0004        Custodial                        -
               Ditech Financial LLC      US Bank - USA                8000        Custodial                        -
               Ditech Financial LLC      US Bank - USA                9000        Custodial                      1,456
               Ditech Financial LLC      US Bank - USA                0000        Custodial                    282,788
               Ditech Financial LLC      US Bank - USA                0010        Custodial                    233,139
               Ditech Financial LLC      US Bank - USA                0020        Custodial                    265,350
               Ditech Financial LLC      US Bank - USA                0030        Custodial                    254,279
               Ditech Financial LLC      US Bank - USA                0040        Custodial                    389,870
               Ditech Financial LLC      US Bank - USA                0050        Custodial                    535,349
               Ditech Financial LLC      US Bank - USA                0060        Custodial                    388,258
               Ditech Financial LLC      US Bank - USA                0070        Custodial                    464,778
               Ditech Financial LLC      US Bank - USA                0080        Custodial                    520,029
               Ditech Financial LLC      US Bank - USA                0090        Custodial                    378,319
               Ditech Financial LLC      US Bank - USA                0100        Custodial                    650,601
               Ditech Financial LLC      US Bank - USA                0110        Custodial                    427,035
               Ditech Financial LLC      US Bank - USA                0120        Custodial                    631,077
               Ditech Financial LLC      US Bank - USA                0130        Custodial                    894,697
               Ditech Financial LLC      US Bank - USA                0140        Custodial                    547,328
               Ditech Financial LLC      US Bank - USA                0150        Custodial                    543,230
               Ditech Financial LLC      US Bank - USA                0160        Custodial                  1,263,653
               Ditech Financial LLC      US Bank - USA                0660        Custodial                        375
               Ditech Financial LLC      US Bank - USA                2020        Custodial                        400
               Ditech Financial LLC      US Bank - USA                3540        Custodial                      1,223
               Ditech Financial LLC      US Bank - USA                5610        Custodial                      7,867
               Ditech Financial LLC      US Bank - USA                7200        Custodial                      1,604
               Ditech Financial LLC      US Bank - USA                8750        Custodial                     14,373
               Ditech Financial LLC      US Bank - USA                9280        Custodial                     18,191
               Ditech Financial LLC      US Bank - USA                9440        Custodial                     19,995
               Ditech Financial LLC      US Bank - USA                9820        Custodial                     17,762
               Ditech Financial LLC      US Bank - USA                9940        Custodial                        -
               Ditech Financial LLC      US Bank - USA                0310        Custodial                     22,699
               Ditech Financial LLC      US Bank - USA                8340        Custodial                        -
               Ditech Financial LLC      US Bank - USA                8360        Custodial                     27,369
               Ditech Financial LLC      US Bank - USA                8890        Custodial                     25,422
               Ditech Financial LLC      US Bank - USA                9600        Custodial                        -
               Ditech Financial LLC      US Bank - USA                9620        Custodial                     51,511
               Ditech Financial LLC      US Bank - USA                0180        Custodial                     81,454
               Ditech Financial LLC      US Bank - USA                0600        Custodial                        -
               Ditech Financial LLC      US Bank - USA                0950        Custodial                     90,559
               Ditech Financial LLC      US Bank - USA                1630        Custodial                    247,110
               Ditech Financial LLC      US Bank - USA                2230        Custodial                        395
               Ditech Financial LLC      US Bank - USA                2240        Custodial                    143,200
               Ditech Financial LLC      US Bank - USA                2960        Custodial                    228,606
               Ditech Financial LLC      US Bank - USA                3480        Custodial                    273,934
               Ditech Financial LLC      US Bank - USA                3950        Custodial                      1,605
               Ditech Financial LLC      US Bank - USA                4000        Custodial                    172,645
               Ditech Financial LLC      US Bank - USA                5860        Custodial                      2,771
               Ditech Financial LLC      US Bank - USA                7250        Custodial                        554
               Ditech Financial LLC      US Bank - USA                9380        Custodial                        -
               Ditech Financial LLC      US Bank - USA                9385        Custodial                        -
               Ditech Financial LLC      US Bank - USA                9530        Custodial                     10,567
               Ditech Financial LLC      US Bank - USA                1460        Custodial                        -
               Ditech Financial LLC      US Bank - USA                1465        Custodial                        -
               Ditech Financial LLC      US Bank - USA                1800        Custodial                      8,908
               Ditech Financial LLC      US Bank - USA                3700        Custodial                     26,417
               Ditech Financial LLC      US Bank - USA                3710        Custodial                        -
               Ditech Financial LLC      US Bank - USA                3716        Custodial                        -
               Ditech Financial LLC      US Bank - USA                5490        Custodial                        -
               Ditech Financial LLC      US Bank - USA                5493        Custodial                        -
               Ditech Financial LLC      US Bank - USA                6870        Custodial                     12,200
               Ditech Financial LLC      US Bank - USA                7530        Custodial                     24,642
               Ditech Financial LLC      US Bank - USA                9300        Custodial                     33,857
               Ditech Financial LLC      US Bank - USA                0470        Custodial                    617,682
               Ditech Financial LLC      US Bank - USA                1810        Custodial                      7,444
               Ditech Financial LLC      US Bank - USA                1816        Custodial                        -


                                                         MOR-1b
19-10412-jlg    Doc 486           Filed 04/30/19 Entered 04/30/19 15:21:50 Main Document
          In re: DITECH HOLDING CORPORATION, et al.,
                                                     Pg 16 of 27       Case No.: 19-10412-JLG
               Debtors                                                        Reporting Period March 1, 2019 to March 31, 2019



                                             BANK ACCOUNT BALANCES ($) 1

                                                                                                         Balance as of
                                Debtor               Bank          Last 4 Digits       Description        Month End
               Ditech Financial LLC      US Bank - USA                 1960        Custodial                    136,768
               Ditech Financial LLC      US Bank - USA                 2050        Custodial                  1,165,039
               Ditech Financial LLC      US Bank - USA                 2580        Custodial                    269,265
               Ditech Financial LLC      US Bank - USA                 4000        Custodial                    467,934
               Ditech Financial LLC      US Bank - USA                 4350        Custodial                     69,832
               Ditech Financial LLC      US Bank - USA                 5130        Custodial                    373,011
               Ditech Financial LLC      US Bank - USA                 5980        Custodial                     41,661
               Ditech Financial LLC      US Bank - USA                 5990        Custodial                    334,446
               Ditech Financial LLC      US Bank - USA                 6770        Custodial                    289,778
               Ditech Financial LLC      US Bank - USA                 6810        Custodial                           1
               Ditech Financial LLC      US Bank - USA                 6812        Custodial                        -
               Ditech Financial LLC      US Bank - USA                 7430        Custodial                    468,103
               Ditech Financial LLC      US Bank - USA                 8770        Custodial                    597,938
               Ditech Financial LLC      US Bank - USA                 8790        Custodial                        -
               Ditech Financial LLC      US Bank - USA                 0920        Custodial                  1,940,299
               Ditech Financial LLC      US Bank - USA                 2680        Custodial                    572,003
               Ditech Financial LLC      US Bank - USA                 3910        Custodial                    796,207
               Ditech Financial LLC      US Bank - USA                 5150        Custodial                    618,121
               Ditech Financial LLC      US Bank - USA                 5950        Custodial                    768,527
               Ditech Financial LLC      US Bank - USA                 7480        Custodial                  1,437,821
               Ditech Financial LLC      US Bank - USA                 8610        Custodial                     18,783
               Ditech Financial LLC      US Bank - USA                 8611        Custodial                        -
               Ditech Financial LLC      US Bank - USA                 8612        Custodial                        -
               Ditech Financial LLC      US Bank - USA                 9180        Custodial                    665,214
               Ditech Financial LLC      US Bank - USA                 0290        Custodial                    554,734
               Ditech Financial LLC      US Bank - USA                 2260        Custodial                    477,361
               Ditech Financial LLC      US Bank - USA                 2820        Custodial                    775,772
               Ditech Financial LLC      US Bank - USA                 2824        Custodial                     12,728
               Ditech Financial LLC      US Bank - USA                 2825        Custodial                        -
               Ditech Financial LLC      US Bank - USA                 4160        Custodial                    907,711
               Ditech Financial LLC      US Bank - USA                 5170        Custodial                     57,905
               Ditech Financial LLC      US Bank - USA                 5480        Custodial                    569,739
               Ditech Financial LLC      US Bank - USA                 7540        Custodial                    351,753
               Ditech Financial LLC      US Bank - USA                 9040        Custodial                     69,862
               Ditech Financial LLC      US Bank - USA                 9041        Custodial                        -
               Ditech Financial LLC      US Bank - USA                 9042        Custodial                        -
               Ditech Financial LLC      US Bank - USA                 9850        Custodial                    369,234
               Ditech Financial LLC      US Bank - USA                 2200        Custodial                    338,232
               Ditech Financial LLC      US Bank - USA                 2206        Custodial                        -
               Ditech Financial LLC      US Bank - USA                 2207        Custodial                        -
               Ditech Financial LLC      US Bank - USA                 3970        Custodial                    325,008
               Ditech Financial LLC      US Bank - USA                 4390        Custodial                    418,916
               Ditech Financial LLC      US Bank - USA                 5940        Custodial                    378,865
               Ditech Financial LLC      US Bank - USA                 5942        Custodial                          94
               Ditech Financial LLC      US Bank - USA                 5943        Custodial                      5,905
               Ditech Financial LLC      US Bank - USA                 5944        Custodial                      1,991
               Ditech Financial LLC      US Bank - USA                 5945        Custodial                        -
               Ditech Financial LLC      US Bank - USA                 6000        Custodial                    365,323
               Ditech Financial LLC      US Bank - USA                 6002        Custodial                    408,804
               Ditech Financial LLC      US Bank - USA                 6004        Custodial                        -
               Ditech Financial LLC      US Bank - USA                 8300        Custodial                    573,946
               Ditech Financial LLC      US Bank - USA                 8305        Custodial                      5,961
               Ditech Financial LLC      US Bank - USA                 9730        Custodial                    238,902
               Ditech Financial LLC      US Bank - USA                 9731        Custodial                        -
               Ditech Financial LLC      US Bank - USA                 9732        Custodial                        -
               Ditech Financial LLC      US Bank - USA                 9733        Custodial                      5,861
               Ditech Financial LLC      US Bank - USA                 9734        Custodial                        -
               Ditech Financial LLC      US Bank - USA                 9735        Custodial                        -
               Ditech Financial LLC      US Bank - USA                 1610        Custodial                    614,098
               Ditech Financial LLC      US Bank - USA                 1611        Custodial                      5,930
               Ditech Financial LLC      US Bank - USA                 1615        Custodial                        -
               Ditech Financial LLC      US Bank - USA                 2070        Custodial                    204,292
               Ditech Financial LLC      US Bank - USA                 2072        Custodial                        -
               Ditech Financial LLC      US Bank - USA                 2073        Custodial                      5,926
               Ditech Financial LLC      US Bank - USA                 1200        Custodial                    511,501
               Ditech Financial LLC      US Bank - USA                 7900        Custodial                    371,247
               Ditech Financial LLC      US Bank - USA                 7901        Custodial                        -
               Ditech Financial LLC      US Bank - USA                 7902        Custodial                        -
               Ditech Financial LLC      US Bank - USA                 7903        Custodial                      5,908
               Ditech Financial LLC      US Bank - USA                 4100        Custodial                  2,095,457
               Ditech Financial LLC      US Bank - USA                 6200        Custodial                        -
               Ditech Financial LLC      US Bank - USA                 5125        Custodial                        -
               Ditech Financial LLC      US Bank - USA                 5214        Custodial                        -
               Ditech Financial LLC      US Bank - USA                 5124        Custodial                    311,055
               Ditech Financial LLC      US Bank - USA                 4394        Custodial                        -
               Ditech Financial LLC      US Bank - USA                 33-1        Custodial                        -
               Ditech Financial LLC      Wells Fargo Bank NA           1200        Operating                  3,173,575
               Ditech Financial LLC      Wells Fargo Bank NA           1800        Custodial                        -


                                                          MOR-1b
19-10412-jlg    Doc 486           Filed 04/30/19 Entered 04/30/19 15:21:50 Main Document
          In re: DITECH HOLDING CORPORATION, et al.,
                                                     Pg 17 of 27       Case No.: 19-10412-JLG
               Debtors                                                                    Reporting Period March 1, 2019 to March 31, 2019



                                                         BANK ACCOUNT BALANCES ($) 1

                                                                                                                     Balance as of
                               Debtor                            Bank          Last 4 Digits       Description        Month End
               Ditech Financial LLC                  Wells Fargo Bank NA           0600        Custodial                        -
               Ditech Agency Advance Depositor LLC   Wells Fargo Bank NA           9824        Custodial                    300,000
               Ditech PLS Advance Depositor LLC      Wells Fargo Bank NA           9832        Custodial                    150,000
               Ditech Financial LLC                  Wells Fargo Bank NA           4206        Custodial                        -
               Ditech Financial LLC                  Wells Fargo Bank NA           4214        Custodial                      2,236
               Ditech Financial LLC                  Wells Fargo Bank NA           1556        Custodial                    288,585
               Ditech Financial LLC                  Wells Fargo Bank NA           3646        Custodial                    200,000
               Ditech Financial LLC                  Wells Fargo Bank NA           0126        Custodial                        -
               Ditech Financial LLC                  Wells Fargo Bank NA           0134        Custodial                        -
               Ditech Financial LLC                  Wells Fargo Bank NA           4939        Custodial                        -
               Ditech Financial LLC                  Wells Fargo Bank NA           4947        Custodial                        -
               Ditech Financial LLC                  Wells Fargo Bank NA           0530        Custodial                     70,601
               Ditech Financial LLC                  Wells Fargo Bank NA           0548        Custodial                     74,420
               Ditech Financial LLC                  Wells Fargo Bank NA           0555        Custodial                      7,011
               Ditech Financial LLC                  Wells Fargo Bank NA           0563        Custodial                        969
               Ditech Financial LLC                  Wells Fargo Bank NA           0571        Custodial                     47,778
               Ditech Financial LLC                  Wells Fargo Bank NA           0589        Custodial                     21,149
               Ditech Financial LLC                  Wells Fargo Bank NA           3813        Custodial                 84,992,822
               Ditech Financial LLC                  Wells Fargo Bank NA           3821        Custodial                 20,865,938
               Ditech Financial LLC                  Wells Fargo Bank NA           3839        Custodial                 62,471,484
               Ditech Financial LLC                  Wells Fargo Bank NA           3847        Custodial                 22,187,386
               Ditech Financial LLC                  Wells Fargo Bank NA           3854        Custodial                 10,510,376
               Ditech Financial LLC                  Wells Fargo Bank NA           3862        Custodial                 30,539,025
               Ditech Financial LLC                  Wells Fargo Bank NA           3870        Custodial                 21,596,469
               Ditech Financial LLC                  Wells Fargo Bank NA           3888        Custodial                 11,611,686
               Ditech Financial LLC                  Wells Fargo Bank NA           3896        Custodial                 23,276,167
               Ditech Financial LLC                  Wells Fargo Bank NA           3904        Custodial                  5,924,278
               Ditech Financial LLC                  Wells Fargo Bank NA           3912        Custodial                 64,982,395
               Ditech Financial LLC                  Wells Fargo Bank NA           3920        Custodial                 16,628,430
               Ditech Financial LLC                  Wells Fargo Bank NA           3938        Custodial                127,581,792
               Ditech Financial LLC                  Wells Fargo Bank NA           3946        Custodial                 11,687,627
               Ditech Financial LLC                  Wells Fargo Bank NA           3953        Custodial                 15,071,488
               Ditech Financial LLC                  Wells Fargo Bank NA           3961        Custodial                 11,469,179
               Ditech Financial LLC                  Wells Fargo Bank NA           3979        Custodial                 17,351,411
               Ditech Financial LLC                  Wells Fargo Bank NA           3987        Custodial                 11,744,516
               Ditech Financial LLC                  Wells Fargo Bank NA           3995        Custodial                 16,218,643
               Ditech Financial LLC                  Wells Fargo Bank NA           4019        Custodial                  6,734,520
               Ditech Financial LLC                  Wells Fargo Bank NA           4027        Custodial                 23,301,908
               Ditech Financial LLC                  Wells Fargo Bank NA           4035        Custodial                 24,007,009
               Ditech Financial LLC                  Wells Fargo Bank NA           4043        Custodial                 10,307,616
               Ditech Financial LLC                  Wells Fargo Bank NA           6067        Custodial                  2,955,158
               Ditech Financial LLC                  Wells Fargo Bank NA           6091        Custodial                      2,500
               Ditech Financial LLC                  Wells Fargo Bank NA           9181        Custodial                 70,000,000
               Ditech Financial LLC                  Wells Fargo Bank NA           9199        Custodial                 53,373,877
               Ditech Financial LLC                  Wells Fargo Bank NA           9207        Custodial                 80,000,000
               Ditech Financial LLC                  Wells Fargo Bank NA           9215        Custodial                 61,262,124
               Ditech Financial LLC                  Wells Fargo Bank NA           9223        Custodial                 52,842,115
               Ditech Financial LLC                  Wells Fargo Bank NA           6800        Custodial                  1,593,105
               Ditech Financial LLC                  Wells Fargo Bank NA           6801        Custodial                        -
               Ditech Financial LLC                  Wells Fargo Bank NA           0501        Custodial                    363,238
               Ditech Financial LLC                  Wells Fargo Bank NA           0502        Custodial                        -
               Ditech Financial LLC                  Wells Fargo Bank NA           3001        Custodial                    258,658
               Ditech Financial LLC                  Wells Fargo Bank NA           3002        Custodial                        -
               Ditech Financial LLC                  Wells Fargo Bank NA           8501        Custodial                      1,000
               Ditech Financial LLC                  Wells Fargo Bank NA           8502        Custodial                    650,045
               Ditech Financial LLC                  Wells Fargo Bank NA           8600        Custodial                          4
               Ditech Financial LLC                  Wells Fargo Bank NA           8601        Custodial                      1,000
               Ditech Financial LLC                  Wells Fargo Bank NA           8602        Custodial                    626,119
               Ditech Financial LLC                  Wells Fargo Bank NA           8603        Custodial                        -
               Ditech Financial LLC                  Wells Fargo Bank NA           3600        Custodial                  1,778,280
               Ditech Financial LLC                  Wells Fargo Bank NA           3601        Custodial                          0
               Ditech Financial LLC                  Wells Fargo Bank NA           3602        Custodial                        -
               Ditech Financial LLC                  Wells Fargo Bank NA           3603        Custodial                        -
               Ditech Financial LLC                  Wells Fargo Bank NA           3604        Custodial                        -
               Ditech Financial LLC                  Wells Fargo Bank NA           3605        Custodial                        -
               Ditech Financial LLC                  Wells Fargo Bank NA           2800        Custodial                        -
               Ditech Financial LLC                  Wells Fargo Bank NA           2801        Custodial                        -
               Ditech Financial LLC                  Wells Fargo Bank NA           2802        Custodial                        -
               Ditech Financial LLC                  Wells Fargo Bank NA           2803        Custodial                        -
               Ditech Financial LLC                  Wells Fargo Bank NA           2804        Custodial                        -
               Ditech Financial LLC                  Wells Fargo Bank NA           2805        Custodial                        -
               Ditech Financial LLC                  Wells Fargo Bank NA           2806        Custodial                        -
               Ditech Financial LLC                  Wells Fargo Bank NA           2807        Custodial                        -
               Ditech Financial LLC                  Wells Fargo Bank NA           2808        Custodial                        -
               Ditech Financial LLC                  Wells Fargo Bank NA           2809        Custodial                        -
               Ditech Financial LLC                  Wells Fargo Bank NA           2810        Custodial                        -
               Ditech Financial LLC                  Wells Fargo Bank NA           2811        Custodial                        -
               Ditech Financial LLC                  Wells Fargo Bank NA           2812        Custodial                        -


                                                                      MOR-1b
19-10412-jlg    Doc 486           Filed 04/30/19 Entered 04/30/19 15:21:50 Main Document
          In re: DITECH HOLDING CORPORATION, et al.,
                                                     Pg 18 of 27       Case No.: 19-10412-JLG
               Debtors                                                                Reporting Period March 1, 2019 to March 31, 2019



                                                     BANK ACCOUNT BALANCES ($) 1

                                                                                                                 Balance as of
                                Debtor                       Bank          Last 4 Digits       Description        Month End
               Ditech Financial LLC              Wells Fargo Bank NA           2813        Custodial                          -
               Ditech Financial LLC              Wells Fargo Bank NA           8900        Custodial                          -
               Ditech Financial LLC              Wells Fargo Bank NA           8901        Custodial                     184,724
               Ditech Financial LLC              Wells Fargo Bank NA           8902        Custodial                     335,328
               Ditech Financial LLC              Wells Fargo Bank NA           8903        Custodial                          -
               Ditech Financial LLC              Wells Fargo Bank NA           8904        Custodial                      20,300
               Ditech Financial LLC              Wells Fargo Bank NA           8905        Custodial                          -
               Ditech Financial LLC              Wells Fargo Bank NA           8906        Custodial                          -
               Ditech Financial LLC              Wells Fargo Bank NA           8907        Custodial                          -
               Ditech Financial LLC              Wells Fargo Bank NA           9000        Custodial                          -
               Ditech Financial LLC              Wells Fargo Bank NA           9001        Custodial                   1,684,217
               Ditech Financial LLC              Wells Fargo Bank NA           9002        Custodial                     524,003
               Ditech Financial LLC              Wells Fargo Bank NA           9003        Custodial                          -
               Ditech Financial LLC              Wells Fargo Bank NA           9004        Custodial                      38,502
               Ditech Financial LLC              Wells Fargo Bank NA           9005        Custodial                          -
               Ditech Financial LLC              Wells Fargo Bank NA           9006        Custodial                          -
               Ditech Financial LLC              Wells Fargo Bank NA           9007        Custodial                          -
               Ditech Financial LLC              Wells Fargo Bank NA           5600        Custodial                            (3)
               Ditech Financial LLC              Wells Fargo Bank NA           5601        Custodial                       1,000
               Ditech Financial LLC              Wells Fargo Bank NA           5602        Custodial                   1,151,192
               Ditech Financial LLC              Wells Fargo Bank NA           5603        Custodial                          -
               Ditech Financial LLC              Wells Fargo Bank NA           5604        Custodial                      30,471
               Ditech Financial LLC              Wells Fargo Bank NA           6600        Custodial                          -
               Ditech Financial LLC              Wells Fargo Bank NA           6601        Custodial                          -
               REO Management Solutions, LLC     Wells Fargo Bank NA           8784        Custodial                   2,668,056
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           3289        Custodial               --Closed--
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           8459        Custodial                     883,445
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           3056        Custodial                            20
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           3064        Custodial                          -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           8969        Custodial                          -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           4816        Custodial                            20
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           7725        Custodial                   1,081,793
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           9581        Custodial                            10
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           9599        Custodial                          -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           9607        Custodial                          -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           8778        Custodial                          -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           4559        Custodial               --Closed--
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           1750        Custodial                          -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           1768        Custodial                   1,982,049
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           1776        Custodial               --Closed--
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           1792        Custodial                          -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           1826        Custodial                   2,730,968
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           2030        Custodial                     195,547
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           2990        Custodial                   4,262,353
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           0988        Custodial                  40,218,082
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           0996        Custodial                          -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           1175        Custodial                   1,492,323
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           6029        Custodial                            10
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           9413        Custodial                   4,676,427
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           9421        Custodial                   7,379,846
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           8597        Custodial                          -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           8334        Custodial                          -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           3854        Custodial                            91
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           1348        Custodial                          -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           6439        Custodial                   1,199,135
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           6447        Custodial                   1,150,290
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           6454        Custodial                          -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           6462        Custodial                          -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           2875        Custodial                          -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           9540        Custodial                     365,449
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           9557        Custodial                          -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           0250        Custodial                     357,245
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           0268        Custodial                     968,463
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           9161        Custodial                          -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           7366        Custodial                  15,000,000
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           2452        Custodial                          -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           2544        Custodial                     100,000
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           2551        Custodial                     300,000
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           2256        Custodial                          -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           2264        Custodial                          -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           2272        Custodial                          -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           5156        Custodial                          -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           4114        Custodial                     644,789
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           4622        Custodial                          -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           0813        Custodial                       6,847
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           0826        Custodial                     413,219
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           0842        Custodial                       3,952
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           0855        Custodial                            10


                                                                  MOR-1b
19-10412-jlg    Doc 486           Filed 04/30/19 Entered 04/30/19 15:21:50 Main Document
          In re: DITECH HOLDING CORPORATION, et al.,
                                                     Pg 19 of 27       Case No.: 19-10412-JLG
               Debtors                                                                Reporting Period March 1, 2019 to March 31, 2019



                                                     BANK ACCOUNT BALANCES ($) 1

                                                                                                                 Balance as of
                                Debtor                       Bank          Last 4 Digits       Description        Month End
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           0868        Custodial                         -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           0871        Custodial                          10
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           0884        Custodial                        -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           0978        Custodial                  4,282,415
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           0981        Custodial                        -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           1003        Custodial                        -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           1016        Custodial                        -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           1029        Custodial                    537,068
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           1074        Custodial                        -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           1184        Custodial                        -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           8399        Custodial                 35,686,882
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           8535        Custodial                      3,418
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           8035        Custodial                          46
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           3701        Custodial                        -
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           3265        Operating                      3,000
               Reverse Mortgage Solutions, Inc   Wells Fargo Bank NA           4350        Operating                     13,000
               Ditech Financial LLC              Citibank                      7019        Custodial                        -
               Ditech Financial LLC              Citibank                      7051        Custodial                        -
               Ditech Financial LLC              Citibank                      0584        Custodial                    465,332
               Ditech Financial LLC              Citibank                      0779        Custodial                    852,624
               Ditech Financial LLC              Citibank                      0787        Custodial                    743,691
               Ditech Financial LLC              Citibank                      0795        Custodial                      1,077
               Ditech Financial LLC              Citibank                      0808        Custodial                        -
               Ditech Financial LLC              Citibank                      0816        Custodial                        665
               Ditech Financial LLC              Citibank                      0824        Custodial                      1,504
               Ditech Financial LLC              Citibank                      0832        Custodial                          33
               Ditech Financial LLC              Citibank                      0859        Custodial                      1,036
               Ditech Financial LLC              Citibank                      0867        Custodial                        -
               Ditech Financial LLC              Citibank                      0875        Custodial                      2,071
               Ditech Financial LLC              Citibank                      0883        Custodial                    945,670
               Ditech Financial LLC              Citibank                      0891        Custodial                        -
               Ditech Financial LLC              Citibank                      0904        Custodial                        757
               Ditech Financial LLC              Citibank                      0912        Custodial                    136,583
               Ditech Financial LLC              Citibank                      0939        Custodial                     15,577
               Ditech Financial LLC              Citibank                      0947        Custodial                     29,828
               Ditech Financial LLC              Citibank                      0955        Custodial                    111,938
               Ditech Financial LLC              Citibank                      0963        Custodial                    134,863
               Ditech Financial LLC              Citibank                      0971        Custodial                    193,754
               Ditech Financial LLC              Citibank                      0998        Custodial                    118,855
               Ditech Financial LLC              Citibank                      1018        Custodial                    104,820
               Ditech Financial LLC              Citibank                      1026        Custodial                    209,729
               Ditech Financial LLC              Citibank                      1034        Custodial                     56,092
               Ditech Financial LLC              Citibank                      1042        Custodial                     66,445
               Ditech Financial LLC              Citibank                      1069        Custodial                    341,028
               Ditech Financial LLC              Citibank                      1077        Custodial                    182,180
               Ditech Financial LLC              Citibank                      1085        Custodial                    211,474
               Ditech Financial LLC              Citibank                      1093        Custodial                    181,818
               Ditech Financial LLC              Citibank                      1106        Custodial                    182,910
               Ditech Financial LLC              Citibank                      1114        Custodial                    198,184
               Ditech Financial LLC              Citibank                      1122        Custodial                    238,478
               Ditech Financial LLC              Citibank                      1149        Custodial                    297,115
               Ditech Financial LLC              Citibank                      1157        Custodial                    306,308
               Ditech Financial LLC              Citibank                      1165        Custodial                     95,334
               Ditech Financial LLC              Citibank                      1173        Custodial                    136,896
               Ditech Financial LLC              Citibank                      1181        Custodial                    386,223
               Ditech Financial LLC              Citibank                      1202        Custodial                    210,222
               Ditech Financial LLC              Citibank                      1229        Custodial                    129,980
               Ditech Financial LLC              Citibank                      1237        Custodial                    304,447
               Ditech Financial LLC              Citibank                      1245        Custodial                     85,012
               Ditech Financial LLC              Citibank                      1253        Custodial                    212,448
               Ditech Financial LLC              Citibank                      1261        Custodial                    118,735
               Ditech Financial LLC              Citibank                      1288        Custodial                     47,834
               Ditech Financial LLC              Citibank                      1296        Custodial                        -
               Ditech Financial LLC              Citibank                      1309        Custodial                    171,165
               Ditech Financial LLC              Citibank                      1317        Custodial                    203,767
               Ditech Financial LLC              Citibank                      1325        Custodial                     13,983
               Ditech Financial LLC              Citibank                      1333        Custodial                    245,256
               Ditech Financial LLC              Citibank                      1341        Custodial                    962,533
               Ditech Financial LLC              Citibank                      1368        Custodial                     88,028
               Ditech Financial LLC              Citibank                      1376        Custodial                    104,459
               Ditech Financial LLC              Citibank                      1384        Custodial                     12,578
               Ditech Financial LLC              Citibank                      1392        Custodial                      3,795
               Ditech Financial LLC              Citibank                      1405        Custodial                     20,074
               Ditech Financial LLC              Citibank                      1413        Custodial                     31,892
               Ditech Financial LLC              Citibank                      1421        Custodial                     33,667
               Ditech Financial LLC              Citibank                      1448        Custodial                     13,131
               Ditech Financial LLC              Citibank                      1456        Custodial                     20,095
               Ditech Financial LLC              Citibank                      1464        Custodial                    103,604


                                                                  MOR-1b
19-10412-jlg    Doc 486           Filed 04/30/19 Entered 04/30/19 15:21:50 Main Document
          In re: DITECH HOLDING CORPORATION, et al.,
                                                     Pg 20 of 27       Case No.: 19-10412-JLG
               Debtors                                                       Reporting Period March 1, 2019 to March 31, 2019



                                             BANK ACCOUNT BALANCES ($) 1

                                                                                                        Balance as of
                                Debtor              Bank          Last 4 Digits       Description        Month End
               Ditech Financial LLC      Citibank                     1472        Custodial                      3,064
               Ditech Financial LLC      Citibank                     1499        Custodial                      3,795
               Ditech Financial LLC      Citibank                     1501        Custodial                     65,794
               Ditech Financial LLC      Citibank                     1528        Custodial                     42,773
               Ditech Financial LLC      Citibank                     1536        Custodial                     97,497
               Ditech Financial LLC      Citibank                     1544        Custodial                     59,218
               Ditech Financial LLC      Citibank                     1552        Custodial                     47,432
               Ditech Financial LLC      Citibank                     1579        Custodial                      3,928
               Ditech Financial LLC      Citibank                     1587        Custodial                      2,692
               Ditech Financial LLC      Citibank                     1595        Custodial                     10,473
               Ditech Financial LLC      Citibank                     1608        Custodial                      3,378
               Ditech Financial LLC      Citibank                     1616        Custodial                      2,745
               Ditech Financial LLC      Citibank                     1624        Custodial                      2,708
               Ditech Financial LLC      Citibank                     1632        Custodial                     10,226
               Ditech Financial LLC      Citibank                     1659        Custodial                      1,628
               Ditech Financial LLC      Citibank                     1667        Custodial                     42,773
               Ditech Financial LLC      Citibank                     1675        Custodial                     25,370
               Ditech Financial LLC      Citibank                     1683        Custodial                     11,291
               Ditech Financial LLC      Citibank                     1691        Custodial                     16,963
               Ditech Financial LLC      Citibank                     1704        Custodial                    174,924
               Ditech Financial LLC      Citibank                     1712        Custodial                     27,262
               Ditech Financial LLC      Citibank                     1739        Custodial                      4,770
               Ditech Financial LLC      Citibank                     1747        Custodial                        956
               Ditech Financial LLC      Citibank                     1755        Custodial                     66,860
               Ditech Financial LLC      Citibank                     1763        Custodial                    132,555
               Ditech Financial LLC      Citibank                     1771        Custodial                     18,999
               Ditech Financial LLC      Citibank                     1798        Custodial                        830
               Ditech Financial LLC      Citibank                     1819        Custodial                     34,390
               Ditech Financial LLC      Citibank                     1827        Custodial                     49,361
               Ditech Financial LLC      Citibank                     1835        Custodial                      5,094
               Ditech Financial LLC      Citibank                     1843        Custodial                      4,905
               Ditech Financial LLC      Citibank                     1851        Custodial                    389,443
               Ditech Financial LLC      Citibank                     1878        Custodial                    453,246
               Ditech Financial LLC      Citibank                     1886        Custodial                      5,052
               Ditech Financial LLC      Citibank                     1894        Custodial                  1,277,495
               Ditech Financial LLC      Citibank                     1907        Custodial                    560,881
               Ditech Financial LLC      Citibank                     1915        Custodial                    777,841
               Ditech Financial LLC      Citibank                     1923        Custodial                    594,457
               Ditech Financial LLC      Citibank                     1931        Custodial                    516,819
               Ditech Financial LLC      Citibank                     1958        Custodial                    403,802
               Ditech Financial LLC      Citibank                     2184        Custodial                    121,839
               Ditech Financial LLC      Citibank                     2205        Custodial                      9,090
               Ditech Financial LLC      Citibank                     2213        Custodial                        -
               Ditech Financial LLC      Citibank                     2221        Custodial                     94,823
               Ditech Financial LLC      Citibank                     2248        Custodial                      1,548
               Ditech Financial LLC      Citibank                     2256        Custodial                    101,290
               Ditech Financial LLC      Citibank                     2264        Custodial                        -
               Ditech Financial LLC      Citibank                     2272        Custodial                    292,174
               Ditech Financial LLC      Citibank                     2299        Custodial                        -
               Ditech Financial LLC      Citibank                     2301        Custodial                      4,000
               Ditech Financial LLC      Citibank                     2328        Custodial                    671,532
               Ditech Financial LLC      Citibank                     2336        Custodial                        434
               Ditech Financial LLC      Citibank                     2344        Custodial                        -
               Ditech Financial LLC      Citibank                     2352        Custodial                      1,092
               Ditech Financial LLC      Citibank                     2379        Custodial                     13,560
               Ditech Financial LLC      Citibank                     2387        Custodial                      8,024
               Ditech Financial LLC      Citibank                     2395        Custodial                     10,132
               Ditech Financial LLC      Citibank                     2408        Custodial                      8,049
               Ditech Financial LLC      Citibank                     2416        Custodial                     17,061
               Ditech Financial LLC      Citibank                     2424        Custodial                     19,782
               Ditech Financial LLC      Citibank                     2432        Custodial                      5,986
               Ditech Financial LLC      Citibank                     2459        Custodial                     16,175
               Ditech Financial LLC      Citibank                     2467        Custodial                      2,310
               Ditech Financial LLC      Citibank                     2475        Custodial                     12,545
               Ditech Financial LLC      Citibank                     2483        Custodial                     13,335
               Ditech Financial LLC      Citibank                     2491        Custodial                     42,326
               Ditech Financial LLC      Citibank                     2504        Custodial                     19,567
               Ditech Financial LLC      Citibank                     2512        Custodial                     33,062
               Ditech Financial LLC      Citibank                     2539        Custodial                     18,797
               Ditech Financial LLC      Citibank                     2547        Custodial                     32,559
               Ditech Financial LLC      Citibank                     2555        Custodial                     58,865
               Ditech Financial LLC      Citibank                     2563        Custodial                     20,083
               Ditech Financial LLC      Citibank                     2571        Custodial                    151,502
               Ditech Financial LLC      Citibank                     2598        Custodial                     79,377
               Ditech Financial LLC      Citibank                     2619        Custodial                     24,551
               Ditech Financial LLC      Citibank                     2627        Custodial                     27,361
               Ditech Financial LLC      Citibank                     2635        Custodial                     75,245
               Ditech Financial LLC      Citibank                     2643        Custodial                     40,552


                                                       MOR-1b
19-10412-jlg    Doc 486           Filed 04/30/19 Entered 04/30/19 15:21:50 Main Document
          In re: DITECH HOLDING CORPORATION, et al.,
                                                     Pg 21 of 27       Case No.: 19-10412-JLG
               Debtors                                                       Reporting Period March 1, 2019 to March 31, 2019



                                             BANK ACCOUNT BALANCES ($) 1

                                                                                                        Balance as of
                                Debtor              Bank          Last 4 Digits       Description        Month End
               Ditech Financial LLC      Citibank                     2651        Custodial                    177,329
               Ditech Financial LLC      Citibank                     2678        Custodial                    115,344
               Ditech Financial LLC      Citibank                     2686        Custodial                     90,432
               Ditech Financial LLC      Citibank                     2694        Custodial                    197,184
               Ditech Financial LLC      Citibank                     2707        Custodial                     87,053
               Ditech Financial LLC      Citibank                     2715        Custodial                    138,524
               Ditech Financial LLC      Citibank                     2723        Custodial                     73,095
               Ditech Financial LLC      Citibank                     2731        Custodial                    179,373
               Ditech Financial LLC      Citibank                     2758        Custodial                    129,607
               Ditech Financial LLC      Citibank                     2766        Custodial                     99,313
               Ditech Financial LLC      Citibank                     2774        Custodial                     87,650
               Ditech Financial LLC      Citibank                     2782        Custodial                    175,881
               Ditech Financial LLC      Citibank                     2803        Custodial                    105,619
               Ditech Financial LLC      Citibank                     2811        Custodial                    256,825
               Ditech Financial LLC      Citibank                     2838        Custodial                     43,439
               Ditech Financial LLC      Citibank                     2846        Custodial                    104,618
               Ditech Financial LLC      Citibank                     2854        Custodial                     76,820
               Ditech Financial LLC      Citibank                     2862        Custodial                     74,050
               Ditech Financial LLC      Citibank                     2889        Custodial                     43,774
               Ditech Financial LLC      Citibank                     2897        Custodial                    161,166
               Ditech Financial LLC      Citibank                     2918        Custodial                    139,592
               Ditech Financial LLC      Citibank                     2926        Custodial                    299,295
               Ditech Financial LLC      Citibank                     2934        Custodial                    212,675
               Ditech Financial LLC      Citibank                     2942        Custodial                    156,829
               Ditech Financial LLC      Citibank                     2969        Custodial                    202,138
               Ditech Financial LLC      Citibank                     2977        Custodial                    188,882
               Ditech Financial LLC      Citibank                     2985        Custodial                    421,696
               Ditech Financial LLC      Citibank                     2993        Custodial                        -
               Ditech Financial LLC      Citibank                     3005        Custodial                        -
               Ditech Financial LLC      Citibank                     3013        Custodial                        -
               Ditech Financial LLC      Citibank                     3021        Custodial                        252
               Ditech Financial LLC      Citibank                     3048        Custodial                    330,735
               Ditech Financial LLC      Citibank                     3056        Custodial                     32,798
               Ditech Financial LLC      Citibank                     3064        Custodial                    497,274
               Ditech Financial LLC      Citibank                     3072        Custodial                     67,217
               Ditech Financial LLC      Citibank                     3099        Custodial                     60,616
               Ditech Financial LLC      Citibank                     3101        Custodial                     64,262
               Ditech Financial LLC      Citibank                     3128        Custodial                    266,679
               Ditech Financial LLC      Citibank                     3136        Custodial                    273,366
               Ditech Financial LLC      Citibank                     3144        Custodial                     25,059
               Ditech Financial LLC      Citibank                     3152        Custodial                     16,016
               Ditech Financial LLC      Citibank                     3179        Custodial                     16,921
               Ditech Financial LLC      Citibank                     3187        Custodial                     33,631
               Ditech Financial LLC      Citibank                     3195        Custodial                     50,637
               Ditech Financial LLC      Citibank                     3208        Custodial                     53,684
               Ditech Financial LLC      Citibank                     3216        Custodial                     79,988
               Ditech Financial LLC      Citibank                     3224        Custodial                    104,882
               Ditech Financial LLC      Citibank                     3232        Custodial                        853
               Ditech Financial LLC      Citibank                     3259        Custodial                        563
               Ditech Financial LLC      Citibank                     3267        Custodial                        -
               Ditech Financial LLC      Citibank                     3275        Custodial                        -
               Ditech Financial LLC      Citibank                     3283        Custodial                     99,842
               Ditech Financial LLC      Citibank                     3291        Custodial                    267,013
               Ditech Financial LLC      Citibank                     3304        Custodial                        -
               Ditech Financial LLC      Citibank                     3312        Custodial                        100
               Ditech Financial LLC      Citibank                     3339        Custodial                      2,974
               Ditech Financial LLC      Citibank                     3347        Custodial                      3,248
               Ditech Financial LLC      Citibank                     3355        Custodial                     73,036
               Ditech Financial LLC      Citibank                     3363        Custodial                     38,411
               Ditech Financial LLC      Citibank                     3371        Custodial                          22
               Ditech Financial LLC      Citibank                     3398        Custodial                        -
               Ditech Financial LLC      Citibank                     3419        Custodial                        -
               Ditech Financial LLC      Citibank                     3427        Custodial                     65,804
               Ditech Financial LLC      Citibank                     3443        Custodial                    449,869
               Ditech Financial LLC      Citibank                     3451        Custodial                     51,466
               Ditech Financial LLC      Citibank                     3478        Custodial                      3,528
               Ditech Financial LLC      Citibank                     3486        Custodial                     72,781
               Ditech Financial LLC      Citibank                     3494        Custodial                      2,577
               Ditech Financial LLC      Citibank                     3507        Custodial                     64,791
               Ditech Financial LLC      Citibank                     3515        Custodial                    953,611
               Ditech Financial LLC      Citibank                     3523        Custodial                    557,845
               Ditech Financial LLC      Citibank                     3531        Custodial                     78,388
               Ditech Financial LLC      Citibank                     3558        Custodial                     36,623
               Ditech Financial LLC      Citibank                     3566        Custodial                      3,683
               Ditech Financial LLC      Citibank                     3574        Custodial                     11,841
               Ditech Financial LLC      Citibank                     3582        Custodial                          82
               Ditech Financial LLC      Citibank                     3603        Custodial                      4,207
               Ditech Financial LLC      Citibank                     3611        Custodial                      7,327


                                                       MOR-1b
19-10412-jlg    Doc 486           Filed 04/30/19 Entered 04/30/19 15:21:50 Main Document
          In re: DITECH HOLDING CORPORATION, et al.,
                                                     Pg 22 of 27       Case No.: 19-10412-JLG
               Debtors                                                                                     Reporting Period March 1, 2019 to March 31, 2019



                                                                BANK ACCOUNT BALANCES ($) 1

                                                                                                                                       Balance as of
                                 Debtor                                   Bank                 Last 4 Digits       Description          Month End
               Ditech Financial LLC                        Citibank                                 3638       Custodial                       118,334
               Ditech Financial LLC                        Citibank                                 3646       Custodial                       310,200
               Ditech Financial LLC                        Citibank                                 3654       Custodial                            -
               Ditech Financial LLC                        Citibank                                 3662       Custodial                       125,750
               Ditech Financial LLC                        Citibank                                 3689       Custodial                        75,209
               Ditech Financial LLC                        Citibank                                 3697       Custodial                       132,355
               Ditech Financial LLC                        Citibank                                 3718       Custodial                        73,370
               Ditech Financial LLC                        Citibank                                 3726       Custodial                        82,944
               Ditech Financial LLC                        Citibank                                 3734       Custodial                            750
               Ditech Financial LLC                        Citibank                                 3742       Custodial                            -
               Ditech Financial LLC                        Citibank                                 3769       Custodial                         9,250
               Ditech Financial LLC                        Citibank                                 3777       Custodial                        39,103
               Ditech Financial LLC                        Citibank                                 3785       Custodial                        22,116
               Ditech Financial LLC                        Citibank                                 3793       Custodial                        87,652
               Ditech Financial LLC                        Citibank                                 3806       Custodial                            -
               Ditech Financial LLC                        Citibank                                 3814       Custodial                            -
               Ditech Financial LLC                        Citibank                                 3822       Custodial                         5,863
               Ditech Financial LLC                        Citibank                                 3849       Custodial                     4,049,319
               Ditech Financial LLC                        Citibank                                 3857       Custodial                       417,351
               Ditech Financial LLC                        Citibank                                 5705       Custodial                       144,098
               Ditech Financial LLC                        Citibank                                 5713       Custodial                       266,465
               Ditech Financial LLC                        Citibank                                 6409       Custodial                            -
               Ditech Financial LLC                        Citibank                                 6417       Custodial                              6
               Ditech Financial LLC                        Citibank                                 6425       Custodial                         1,032
               Ditech Financial LLC                        Citibank                                 6433       Custodial                            167
               Ditech Financial LLC                        Bank of America                          2845       Custodial                 --Closed--
               Total                                                                                                                     2,117,640,038

               Footnotes
               1) Bank reconciliations for the sixteen (16) operating accounts included in “Cash and Cash Equivalents” are attached to this MOR. The
               Debtors affirm that reconciliations for custodial and other bank accounts that are on the balance sheet are prepared and maintained by the
               Debtors on a monthly basis. As the Debtors maintain 1,180 custodial accounts, attaching bank reconciliations would be administratively
               burdensome. The Debtors can provide reconciliations upon request.




                                                                               MOR-1b
      19-10412-jlg         Doc 486         Filed 04/30/19 Entered 04/30/19 15:21:50                            Main Document
                                                         Pg 23 of 27


In re: DITECH HOLDING CORPORATION, et al.,                                                                        Case No.: 19-10412-JLG
       Debtors                                                                            Reporting Period March 1, 2019 to March 31, 2019



                                    CONSOLIDATED STATEMENT OF OPERATIONS ($000s) 1, 2

                                                                                   Current Month            Cumulative Filing to Date
          Servicing Revenue and Fees, Net                                                    (19,225.4)                      21,743.2
          Gains on Loan Sales, Net                                                             9,835.6                       19,678.4
          FV Gains on Reverse Loans, Net                                                       5,187.3                       14,985.1
          Other Revenues                                                                       5,513.8                       13,567.3
        Revenues                                                                               1,311.3                       69,974.0
          Salaries and Benefits Expense                                                       21,019.1                       45,545.9
          General and Administrative Expense                                                  29,955.9                       56,682.6
          Interest Expense                                                                     6,643.4                       16,878.8
          Depreciation and Amortization                                                        3,303.7                         6,529.0
          Reorganization Items, Net                                                            9,703.8                      118,390.8
          Other Expenses, Net                                                                  1,060.5                         1,114.1
        Expenses                                                                              71,686.4                      245,141.2
          Other Fair Value Gains, Net                                                             79.1                           175.1
          Debt Extinguishment Losses, Net                                                          -                            (828.6)
          Other Net Gains (Losses)                                                              (356.1)                         (356.1)
        Other Losses, Net                                                                       (277.0)                       (1,009.6)
     Loss Before Taxes                                                                       (70,652.1)                    (176,176.8)
        Income Tax Expense                                                                       288.2                           340.1
     Income Tax Expense                                                                          288.2                           340.1
    Net Loss                                                                                 (70,940.3)                    (176,516.9)

    Footnotes

    1) The financial statements and supplemental information contained herein are limited in scope and cover a limited time period.
    Moreover, such information is preliminary and unaudited. The financial position and results of operations contained herein are not
    necessarily indicative of results which may be expected for any other period or for the full year and as a result, may not reflect the
    consolidated financial position and results of operations of the Debtors in the future.
    2) The financial statements and supplemental information contained herein are limited in scope and cover a limited time period.
    Moreover, such information is preliminary, unaudited, and subject to change.




                                                                   MOR-2
     19-10412-jlg       Doc 486       Filed 04/30/19 Entered 04/30/19 15:21:50                      Main Document
                                                    Pg 24 of 27


In re: DITECH HOLDING CORPORATION, et al.,                                                          Case No.: 19-10412-JLG
       Debtors                                                              Reporting Period March 1, 2019 to March 31, 2019



                                      CONSOLIDATED BALANCE SHEET ($000s) 1

                                                                             Book Value as of Month End
    Assets
     Cash and Cash Equivalents                                                                                  171,328.2
     Restricted Cash and Cash Equivalents                                                                        77,752.3
     Res Loans at Amortized Cost, Net                                                                           491,495.2
     Residential Loans at Fair Value                                                                          8,204,522.6
     Receivables, Net                                                                                           110,502.8
     Servicer and Protective Advances, Net                                                                      403,194.8
     Servicing Rights, Net                                                                                      550,682.2
     Intangible Assets, Net                                                                                      13,161.0
     Premises and Equipment, Net                                                                                 97,534.8
     Other Assets                                                                                               147,113.4
    Total Assets                                                                                             10,267,287.3

    Liabilities
      Payables and Accrued Liabilities                                                                          824,594.4
      Servicer Payables                                                                                         101,093.2
      Servicing Advance Liabilities                                                                             203,180.4
      Warehouse Borrowings                                                                                    1,231,446.7
      Mortgage-Backed Debt, Net                                                                                  89,164.4
      HMBS Related Obligations at FV                                                                          6,751,935.7
      Deferred Tax Liability, Net                                                                                 2,059.9
      Liabilities Subject to Compromise                                                                       1,299,421.8
    Total Liabilities                                                                                        10,502,896.5

    Equity
     Stockholders' Equity                                                                                      (235,609.2)
    Total Equity                                                                                               (235,609.2)

    Total Liabilities and Equity                                                                             10,267,287.3

    Footnotes
    1) The financial statements and supplemental information contained herein are limited in scope and cover a limited time
    period. Moreover, such information is preliminary, unaudited, and subject to change.




                                                           MOR-3
      19-10412-jlg        Doc 486         Filed 04/30/19 Entered 04/30/19 15:21:50                           Main Document
                                                        Pg 25 of 27


In re: DITECH HOLDING CORPORATION, et al.,                                                              Case No.: 19-10412-JLG
       Debtors                                                                  Reporting Period March 1, 2019 to March 31, 2019


                                       SCHEDULE OF POST PETITION TAXES

    Office of the U. S. Trustee

    Re: Monthly Operating Report Attestation Regarding Post Petition Taxes

    The Debtor, Ditech Holding Corporation and its affiliate Debtors hereby submit this attestation
    regarding post petition taxes.

    All post petition taxes, which are not subject to dispute or reconciliation, are current. There are no
    material disputes or reconciliations.




    Signature




                                                                MOR-4
      19-10412-jlg          Doc 486     Filed 04/30/19 Entered 04/30/19 15:21:50              Main Document
                                                      Pg 26 of 27


In re: DITECH HOLDING CORPORATION, et al.,                                                       Case No.: 19-10412-JLG
       Debtors                                                           Reporting Period March 1, 2019 to March 31, 2019


                           SCHEDULE OF RETAINED RESTRUCTURING PROFESSIONAL FEES ($)

                                                                  AMOUNT PAID DURING THE
                                 NAME                               REPORTING PERIOD            CUMULATIVE 1

    Estate Professionals
        Weil, Gotshal & Manges LLP                                                   -                         -
        Houlihan Lokey, Inc.                                                         -                         -
        AlixPartners, LLP                                                            -                         -
        Epiq Corporate Restructuring LLC                                       1,012,655                 1,012,655
        Ernst & Young LLP                                                            -                         -
        PriceWaterhouseCoopers LLP                                                   -                         -
        Protiviti Inc.                                                               -                         -
    Total Estate Professionals                                                 1,012,655                 1,012,655


    Creditor Committee Professionals
        Rich Michaelson Magaliff Moser, LLP                                          -                         -
        Pachulski Stang Ziehl & Jones                                                -                         -
        Goldin Associates, LLC                                                       -                         -
    Total Creditor Committee Professionals                                           -                         -


    Total Retained Restructuring Professional Fees                             1,012,655                 1,012,655

    Footnotes
    1) Represents payments made since the Commencement Date




                                                          MOR-5
        19-10412-jlg               Doc 486             Filed 04/30/19 Entered 04/30/19 15:21:50                           Main Document
                                                                     Pg 27 of 27


In re: DITECH HOLDING CORPORATION, et al.,                                                                                        Case No.: 19-10412-JLG
       Debtors                                                                                            Reporting Period March 1, 2019 to March 31, 2019


                                                                       DEBTOR QUESTIONNAIRE

    Must be completed each month. If the answer to any of the
    questions is “Yes”, provide a detailed explanation of each item.          Yes      No                             Comments
    Attach additional sheets if necessary.
    Have any assets been sold or transferred outside the normal course of
                                                                                        X
    business this reporting period?
    Have any funds been disbursed from any account other than a debtor in
                                                                                        X
    possession account this reporting period?
    Is the Debtor delinquent in the timely filing of any post-petition tax
                                                                                        X
    returns?
    Are workers compensation, general liability or other necessary
    insurance coverages expired or cancelled, or has the debtor received                X
    notice of expiration or cancellation of such policies?

                                                                                        X
    Is the Debtor delinquent in paying any insurance premium payment?
    Have any payments been made on pre-petition liabilities this reporting
                                                                               X
    period?
    Are any post petition receivables (accounts, notes or loans) due from
                                                                               X
    related parties?
    Are any post petition payroll taxes past due?                                       X
    Are any post petition State or Federal income taxes past due?                       X
    Are any post petition real estate taxes past due?                                   X
    Are any other post petition taxes past due?                                         X
                                                                                              During the reporting period, the Company made tax
                                                                                              extension payments related to FY 2018 totaling $400, as
                                                                               X              well as $50 in FY 2018 tax filing payments. Additionally,
                                                                                              the Company made payments related to estimated Q1 2019
    Have any pre-petition taxes been paid during this reporting period?                       taxes totaling $29,490.
    Are any amounts owed to post petition creditors delinquent?                               During the reporting period, the Debtors were current on
                                                                                              postpetition payables, taking into consideration pending
                                                                               X
                                                                                              credits, adjustments, and disputes that arise in the ordinary
                                                                                              course of business.
    Are any wage payments past due?                                                     X
    Have any post petition loans been received by the Debtor from any
                                                                                        X
    party?
    Is the Debtor delinquent in paying any U.S. Trustee fees?                           X
    Is the Debtor delinquent with any court ordered payments to attorneys
                                                                                        X
    or other professionals?
    Have the owners or shareholders received any compensation outside of
                                                                                        X
    the normal course of business?




                                                                              MOR-6
